--------------------------------------------------------------------------------

Exhibit 10.47
 
LOAN AND SECURITY AGREEMENT


This LOAN AND SECURITY AGREEMENT dated as of March 29, 2016 (the "Agreement"),
is executed by and between BIRNER DENTAL MANAGEMENT SERVICES, INC., a Colorado
corporation (the "Borrower"), which has its chief executive office located at
1777 South Harrison Street, Suite 1400, Denver, Colorado 80210, and GUARANTY
BANK AND TRUST COMPANY, a Colorado bank (the "Bank"), whose address is 1331 17th
Street, Denver, Colorado 80202.


RECITALS


A.           The Borrower desires to borrow funds and obtain other financial
accommodations from the Bank.


B.            Pursuant to the Borrower's request, the Bank is willing to extend
such financial accommodations to the Borrower under the terms and conditions set
forth herein.


AGREEMENTS


Section 1.           DEFINITIONS.


1.1           Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.


"Affiliate" of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Bank, any entity administered or managed by the Bank, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
"controlled by" any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.


"Applicable Margin" shall mean the rate per annum added to LIBOR to determine
the Revolving Interest Rate and the Term Interest Rate, based on the ratio of
total Funded Debt to EBITDA of the Borrower, measured at the end of each fiscal
quarter, as set forth below:


Funded Debt / EBITDA
LIBOR Spread
Greater than 2.0
LIBOR + 2.90%
Less than or equal to 2.0 but greater than 1.5
LIBOR + 2.55%
Less than or equal to 1.5 but greater than 1.0
LIBOR + 2.25%



"Asset Disposition" shall mean the sale, lease, assignment or other transfer for
value (each a "Disposition") by the Borrower or any Subsidiary to any Person
(other than the Borrower or any Subsidiary) of any asset or right of the
Borrower or any Subsidiary (including, the loss, destruction or damage of any
thereof or any actual or threatened (in writing to the Borrower or such
Subsidiary) condemnation, confiscation, requisition, seizure or taking thereof),
other than (a) the Disposition of any asset which is to be replaced, and is in
fact replaced, within thirty (30) days with another asset performing the same or
a similar function, and (b) the sale or lease of inventory in the ordinary
course of business.
 
1

--------------------------------------------------------------------------------



"Bank Product Agreements" shall mean those certain agreements entered into from
time to time by the Borrower or any Subsidiary with the Bank or any Affiliate of
the Bank concerning Bank Products.


"Bank Product Obligations" shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or any
Subsidiary to the Bank or any Affiliate of the Bank pursuant to or evidenced by
the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.


"Bank Products" shall mean any service or facility extended to the Borrower or
any Subsidiary by the Bank or any Affiliate of the Bank, including: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, or (f) cash management, including controlled disbursement,
accounts or services.


"Bankruptcy Code" shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.


"Business Day" shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Denver, Colorado.


"Capital Expenditures" shall mean all unfinanced expenditures which, in
accordance with GAAP, would be required to be capitalized and shown on the
consolidated balance sheet of the Borrower, but excluding expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (i) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.


"Capital Securities" shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person's capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.


"Cash Available for Debt Service" shall mean, for any period, an amount
determined by reducing EBITDA by federal, state and local income taxes paid or
payable in cash and by Capital Expenditures (excluding acquisition costs for
existing or new dental practices).


"Cash Equivalent Investment" shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by the Bank or its holding company) rated at least A-1
by Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-1 by Moody's Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker's acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by the
Bank or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with the Bank, or other commercial banking institution of the
nature referred to in clause (c), which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above, and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
the Bank, or other commercial banking institution, thereunder, (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Bank.
 
2

--------------------------------------------------------------------------------



"Change in Control" shall mean that either or both of Fred Birner and Dennis
Genty are no longer in control of or controlling Borrower. For the purpose
hereof, the terms "control" or "controlling" shall mean the possession of the
power to direct, or cause the direction of, the management and policies of the
Borrower by contract or voting of securities or ownership interests.


"Collateral" shall have the meaning set forth in Section 6.1 hereof.


"Compliance Certificate" shall have the meaning set forth in Section 8.11
hereof.


"Contingent Liability" and "Contingent Liabilities" shall mean, respectively,
each obligation and liability of the Borrower and all such obligations and
liabilities of the Borrower incurred pursuant to any agreement, undertaking or
arrangement by which the Borrower: (a) guarantees, endorses or otherwise becomes
or is contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, dividend, obligation or other liability of any other Person in any
manner (other than by endorsement of instruments in the course of collection),
including any indebtedness, dividend or other obligation which may be issued or
incurred at some future time; (b) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person; (c)
undertakes or agrees (whether contingently or otherwise): (i) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor, (ii)
to advance or provide funds for the payment or discharge of any indebtedness,
obligation or liability of any other Person (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, working capital or other financial condition
of any other Person, or (iii) to make payment to any other Person other than for
value received; (d) agrees to lease property or to purchase securities, property
or services from such other Person with the purpose or intent of assuring the
owner of such indebtedness or obligation of the ability of such other Person to
make payment of the indebtedness or obligation; (e) undertakes or agrees to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. Notwithstanding the foregoing,
"Contingent Liability" shall not be deemed to include (A) a contingent liability
that exists on the date of this Agreement and has been disclosed in writing to
the Bank, or (B) any other contingent liability not exceeding $100,000 (or such
larger amount as may be permitted in writing by the Bank) as to any
indebtedness, obligation or other liability guaranteed or supported thereby.
 
3

--------------------------------------------------------------------------------



"Debt" shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers' acceptances and similar obligations issued for the account of
such Person, and all unpaid drawings in respect of such letters of credit,
bankers' acceptances and similar obligations; (e) all indebtedness secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed by such Person (provided, however, if such Person has not
assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien at the time of determination); (f) all
Contingent Liabilities of such Person, whether or not reflected on its balance
sheet; (g) all Debt of any partnership of which such Person is a general
partner; and (h) all monetary obligations of such Person under (A) a so-called
synthetic, off-balance sheet or tax retention lease, or (B) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). Notwithstanding the foregoing, Debt shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the ordinary course of business of
such Person.


"Default Rate" shall mean a per annum rate of interest equal to the LIBOR Rate
plus five percent (5.0%).


"Depreciation" shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrower's financial statements and determined in accordance with GAAP.


"EBITDA" shall mean, for any period, an amount equal to the sum of (a)
Consolidated Net Income for such period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Interest Charges for
such period, (ii) federal, state and local income taxes for such period, (iii)
depreciation and amortization expense for such period, (iv) non-cash stock
compensation expense for such period, (v) all other non-recurring non-cash
charges approved in advance by Bank, in its sole discretion, and (vi) losses for
such period from the sale or other disposition of property less (c) the
following to the extent included in calculating such Consolidated Net Income:
(i) non-cash gains for such period and (ii) gains for such period from the sale
or other disposition of property.


"Eligible Account" and "Eligible Accounts" shall mean each account and all
accounts (exclusive of sales, excise or other similar taxes) owing to the
Borrower which meets each of the following requirements:


(a)           it is genuine in all respects and has arisen in the ordinary
course of the Borrower's business from (i) the performance of services by the
Borrower, which services have been fully performed, acknowledged and accepted by
the account debtor or (ii) the sale or lease of goods by the Borrower, including
C.O.D. sales, which goods have been completed in accordance with the account
debtor's specifications (if any) and delivered to and accepted by the account
debtor, and the Borrower has possession of, or has delivered to the Bank at the
Bank's request, shipping and delivery receipts evidencing such delivery.
 
4

--------------------------------------------------------------------------------



(b)           it is subject to a perfected, first priority Lien in favor of the
Bank and is not subject to any other assignment, claim or Lien (excluding
Medicare/ Medicaid AR);


(c)           it is the valid, legally enforceable and unconditional obligation
of the account debtor with respect thereto, and is not subject to the
fulfillment of any condition whatsoever or any counterclaim, credit (except as
provided in subsection (h) of this definition), trade or volume discount,
allowance, discount, rebate or adjustment by the account debtor with respect
thereto, or to any claim by such account debtor denying liability thereunder in
whole or in part and the account debtor has not refused to accept and/or has not
returned or offered to return any of the goods or services which are the subject
of such Account;


(d)           the account debtor with respect thereto is a resident or citizen
of, and is located within, the United States, unless the sale of goods or
services giving rise to such Account is on letter of credit, banker's acceptance
or other credit support terms reasonably satisfactory to the Bank;


(e)           it is not an account arising from a "sale on approval", "sale or
return", "consignment", "guaranteed sale" or "bill and hold", or are subject to
any other repurchase or return agreement;


(f)            it is not an Eligible Account if the Bank believes it to be
doubtful collateral value;


(g)           it is not an Eligible Account if the Bank is not perfected on it;


(h)           it is not an Eligible Account if it has not been invoiced unless
it is an account owed by a Managed PC;


(i)            it is not an Eligible Account if twenty-five percent (25%) or
more of the account balance is more than ninety (90) days past the invoice date;


(j)            it is not an Eligible Account if it is owed by an employee or
Affiliate of the Borrower other than a Managed PC;


(k)           it is not an account with respect to which possession and/or
control of the goods sold giving rise thereto is held, maintained or retained by
the (or by any agent or direction from the account debtor with respect thereto;


(l)            it has not arisen out of contracts with the United States or any
department, agency or instrumentality thereof, unless the Borrower has assigned
its right to payment of such Account, including but not limited to the right to
receive Medicare and/or Medicaid payments, to the Bank pursuant to the
Assignment of Claims Act of 1940, and evidence (satisfactory to the Bank) of
such assignment has been delivered to the Bank, or any state, county, city or
other governmental body, or any department, agency or instrumentality thereof;
 
5

--------------------------------------------------------------------------------



(m)           if the Borrower maintains a credit limit for an account debtor,
the aggregate dollar amount of accounts due from such account debtor, including
such account, does not exceed such credit limit;


(n)           if the account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to the Bank or, in the case of electronic chattel paper,
shall be in the control of the Bank, in each case in a manner satisfactory to
the Bank;


(o)           if such account is evidenced by an invoice delivered to the
related account debtor, it is not more than (i) ninety (90) days past the due
date thereof, or (ii) ninety (90) days past the original invoice date thereof,
in each case according to the original terms of sale;


(p)           it is not an account with respect to an account debtor that is
located in any jurisdiction which has adopted a statute or other requirement
with respect to which any Person that obtains business from within such
jurisdiction must file a notice of business activities report or make any other
required filings in a timely manner in order to enforce its claims in such
jurisdiction's courts unless (i) such notice of business activities report has
been duly and timely filed or the Borrower is exempt from filing such report and
has provided the Bank with satisfactory evidence of such exemption or (ii) the
failure to make such filings may be cured retroactively by the Borrower for a
nominal fee;


(q)           the account debtor with respect thereto is not the Borrower or an
Affiliate of the Borrower other than a Managed PC;


(r)           such account does not arise out of a contract or order which, by
its terms, forbids or makes void or unenforceable the assignment thereof by the
Borrower to the Bank and is not unassignable to the Bank for any other reason;


(s)           there is no bankruptcy, insolvency or liquidation proceeding
pending by or against the account debtor with respect thereto, nor has the
account debtor suspended business, made a general assignment for the benefit of
creditors or failed to pay its debts generally as they come due, and/or no
condition or event has occurred having a Material Adverse Effect on the account
debtor which would require the accounts of such account debtor to be deemed
uncollectible in accordance with GAAP;


(t)            it is not owed by an account debtor with respect to which
twenty-five percent (25.00%) or more of the aggregate amount of outstanding
accounts owed at such time by such account debtor is classified as ineligible
under clause (i) of this definition;


(u)           if the aggregate amount of all accounts owed by the account debtor
thereon exceeds twenty-five percent (25.00%) of the aggregate amount of all
accounts at such time, then all accounts owed by such account debtor in excess
of such amount shall be deemed ineligible; and
 
6

--------------------------------------------------------------------------------



(v)           it does not violate the negative covenants and does satisfy the
affirmative covenants of the Borrower contained in this Agreement.


(w)          In addition to the foregoing, any other accounts approved by the
bank in its sole discretion shall be Eligible Accounts.


An account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any account, if the Bank at any time
hereafter determine in its discretion that the prospect of payment or
performance by the account debtor with respect thereto is materially impaired
for any reason whatsoever, such account shall cease to be an Eligible Account
after notice of such determination is given to the Borrower.


"Employee Plan" includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including those pension, profit-sharing and retirement plans of the
Borrower described from time to time in the financial statements of the Borrower
and any pension plan, welfare plan, Defined Benefit Pension Plans (as defined in
ERISA) or any multi-employer plan, maintained or administered by the Borrower or
to which the Borrower is a party or may have any liability or by which the
Borrower is bound.


"Environmental Laws" shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or ·pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.


"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


"Event of Default" shall mean any of the events or conditions which are set
forth in Section 11 hereof.


"Excess Cash" shall mean the daily cash balance in all bank accounts of Debtor
with the Bank, which Excess Cash shall be applied first, to the accrued interest
and then to the outstanding principal balance of the Revolving Loan and second,
to the accrued interest and then to the outstanding principal balance of the
Term Loan.


"Fixed Charge Coverage Ratio" or "FCCR" means, as of the end of any fiscal
quarter, the quotient obtained by dividing Cash Available for Debt Service over
the preceding 12 months, by Total Debt Service for the same period; provided,
that FCCR for the period ending June 30, 2016 shall be based on the prior six
months and the period ending September 30, 2016 shall be based on the prior nine
month period.
 
7

--------------------------------------------------------------------------------



"Funded Debt" shall mean, as of any date, the outstanding principal balance of
the Loans, together with accrued but unpaid interest and all other charges,
costs and expenses owed to the Bank in connection with the Loans, together with
amounts payable under any and all capital leases of Borrower.


"GAAP" shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.


"Hazardous Substances" shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of "hazardous
substances", "hazardous waste", "hazardous materials", "extremely hazardous
substances", "restricted hazardous waste", "toxic substances", "toxic
pollutants", "contaminants", "pollutants" or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.


"Indemnified Party" and "Indemnified Parties" shall mean, respectively, each of
the Bank and any parent corporation, Affiliate or Subsidiary of the Bank, and
each of their respective officers, directors, employees, attorneys and agents,
and all of such parties and entities.


"Intellectual Property" shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.


"Interest Charges" shall mean, for any period, the sum of: (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of capitalized lease obligations, if any, with respect to that fiscal
period that should be treated as interest in accordance with GAAP, plus (c) all
charges paid or payable (without duplication) during that period.


"Interest Period" shall mean each calendar month during the term of this
Agreement, provided that the first Interest Period will begin on the date of
this Agreement and the last Interest Period will end on the Term Loan Maturity
Date.
 
8

--------------------------------------------------------------------------------



"Interest Rate Change Date" shall mean (i) with respect to the Applicable
Margin, the first day of the first calendar month following the Borrower’s
submission of each quarterly compliance certificate pursuant to Section 8.8(c),
and (ii) with respect to LIBOR, the first day of each Interest Period.


"Investment" shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).


"Liabilities" shall mean at all times all liabilities of the Borrower that would
be shown as such on a balance sheet of the Borrower prepared in accordance with
GAAP.


"LIBOR" shall mean a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by the Bank in its discretion. The Bank's determination of
LIBOR shall be conclusive, absent manifest error.


"LIBOR Rate" shall mean a per annum rate of interest equal to LIBOR for the
relevant Interest Period, plus the Applicable Margin, which LIBOR Rate shall
remain fixed during such Interest Period.


"Lien" shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person which secures payment or performance of any
obligation and shall include any mortgage, lien, encumbrance, title retention
lien, charge or other security interest of any kind, whether arising by
contract, as a matter of law, by judicial process or otherwise.


"Loans" shall mean, collectively, all Revolving Loans and the Term Loan made by
the Bank to the Borrower and all Obligations, under and pursuant to this
Agreement.


"Loan Documents" shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by the Borrower, any guarantor or any of Borrower's Subsidiaries
for the benefit of the Bank pursuant to any of the foregoing, and all
amendments, restatements, supplements and other modifications thereto.
 
9

--------------------------------------------------------------------------------



"Managed PC" means a professional corporation or comparable entity professional
corporation or comparable entity engaged in the practice of dentistry for which
the Borrower provides administrative, business, and/or marketing support and
advice pursuant to a Management Agreement.


"Management Agreement" means a written agreement pursuant to which the Borrower
provides administrative, business, and/or marketing support and advice to a
Managed PC.


"Material Adverse Effect" shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, prospects,
condition (financial or otherwise) or results of operations of the Borrower or
any guarantor taken as a whole, (b) a material impairment of the ability of the
Borrower or a guarantor to perform any of the Obligations under any of the Loan
Documents, or (c) a material adverse effect on (i) any substantial portion of
the Collateral, (ii) the legality, validity, binding effect or enforceability
against the Borrower of any of the Loan Documents, (iii) the perfection or
priority of any Lien granted to the Bank under any Loan Document, or (iv) the
rights or remedies of the Bank under any Loan Document.


"Net Cash Proceeds" shall mean:


(a)           with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by the Borrower pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), and (iii)
amounts required to be applied to the repayment of any Debt secured by a Lien on
the asset subject to such Asset Disposition (other than the Loans);


(b)           with respect to any issuance of Capital Securities, the aggregate
cash proceeds received by the Borrower pursuant to such issuance, net of the
direct costs relating to such issuance (including sales and underwriters'
commissions); and


(c)           with respect to any issuance of Debt, the aggregate cash proceeds
received by the Borrower pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters' and placement fees).


''Net Income" shall mean, with respect to the Borrower and its Subsidiaries for
any period, the consolidated net income (or loss) of the Borrower and its
Subsidiaries for such period as determined in accordance with GAAP, excluding
any gains from Asset Dispositions, any extraordinary gains and any gains from
discontinued operations.


"Net Worth" shall mean at any time the total of the Borrower's assets minus the
Borrower's Liabilities plus the Borrower's Subordinated Debt.


"Note" and "Notes" shall mean, respectively, each of and collectively, the
Revolving Note and the Term Note.
 
10

--------------------------------------------------------------------------------



"Obligations" shall mean the Loans, as evidenced by any Note, all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar proceeding, whether or not permitted
as a claim thereunder), any fees due the Bank hereunder, any expenses incurred
by the Bank hereunder, including without limitation, all liabilities and
obligations under this Agreement, under any other Loan Document, any
reimbursement obligations of the Borrower in respect of letters of credit and
surety bonds and other obligations of the Borrower which are owed to the Bank or
any Affiliate of the Bank, and all Bank Product Obligations of the Borrower, and
any and all other liabilities and obligations owed by the Borrower to the Bank
from time to time, howsoever created, arising or evidenced, whether direct or
indirect, joint or several, absolute or contingent, now or hereafter existing,
or due or to become due, together with any and all renewals, extensions,
restatements or replacements of any of the foregoing.


"Obligor" shall mean the Borrower, any guarantor, accommodation endorser, third
party pledgor, or any other party liable with respect to the Obligations.


"Organizational Identification Number" means, with respect to Borrower, the
organizational identification number assigned to Borrower by the applicable
governmental unit or agency of the jurisdiction of organization of the Borrower.


"Other Taxes" shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.


"Permitted Liens" shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and in
respect of which no Lien has been filed; (b) Liens arising in the ordinary
course of business (such as (i) Liens of carriers, warehousemen, mechanics and
materialmen and other similar Liens imposed by law, and (ii) Liens in the form
of deposits or pledges incurred in connection with worker's compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any advances or borrowed money or
the deferred purchase price of property or services, which do not in the
aggregate materially detract from the value of the property or assets of the
Borrower or materially impair the use thereof in the operation of the Borrower's
business and, in each case, for which it maintains adequate reserves in
accordance with GAAP and in respect of which no Lien has been filed; (c) Liens
that constitute purchase money security interests on any property securing Debt
incurred for the purpose of financing all or any part of the cost of acquiring
such property, provided that any such Lien attaches to such property within
twenty (20) days of the acquisition thereof and attaches solely to the property
so acquired; (d) Liens granted to the Bank hereunder and under the Loan
Documents; and (e) Liens securing other Debt not exceeding $100,000.


"Person" shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.
 
11

--------------------------------------------------------------------------------



"Regulatory Change" shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.


"Revolving Interest Rate" shall mean the Borrower's from time to time option of
a floating per annum rate of interest equal to the LIBOR Rate plus the
Applicable Margin, adjusted as of each Interest Rate Change Date.


"Revolving Loan" and "Revolving Loans" shall mean, respectively, each unrepaid
direct advance and the aggregate of all such unrepaid direct advances made by
the Bank to the Borrower under the Revolving Note and pursuant to this
Agreement, as set forth in Section 2.1 of this Agreement.


"Revolving Loan Availability" shall mean, at any time, an amount equal to the
Revolving Loan Commitment minus the principal balance of all Revolving Loan
outstanding.


"Revolving Loan Commitment" shall mean the lesser of (i) Two Million and 00/100
Dollars ($2,000,000.00), or (ii) eighty percent (80%) of the dollar amount of
outstanding Eligible Accounts.


"Revolving Loan Maturity Date" shall mean March 31, 2018, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.


"Revolving Note" shall mean a revolving note in the form prepared by and
acceptable to the Bank, dated as of the date hereof, in the amount of the
Revolving Loan Commitment and maturing on the Revolving Loan Maturity Date, duly
executed by the Borrower and payable to the order of the Bank, together with any
and all renewal, extension, modification or replacement notes executed by the
Borrower and delivered to the Bank and given in substitution therefor.


"Stock Pledge Agreement" means a written agreement pursuant to which the
Borrower has secured certain obligations and may acquire the shares of certain
Professional Corporations which are also the sole shareholders, respectively, of
each Managed PC.


"Subordinated Debt" shall mean that portion of the Debt of the Borrower which is
subordinated to the Obligations in a manner satisfactory to the Bank, including
right and time of payment of principal and interest.


"Subsidiary" and "Subsidiaries" shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrower. To avoid doubt,
professional corporations to which the Borrower provides services pursuant to a
Management Agreement,unless wholly owned, shall not be regarded as Subsidiaries.
 
12

--------------------------------------------------------------------------------



"Taxes" shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.


"Term Interest Rate" shall mean a floating per annum rate of interest equal to
the LIBOR Rate plus the Applicable Margin, adjusted as of each Interest Rate
Change Date; provided, however, that Borrower shall have the option to select a
fixed interest rate for one-half or all of the Term Loan, which fixed rate will
be provided by the Bank within three (3) days of the Loan closing.


"Term Loan" and "Term Loans" shall mean, respectively, each unrepaid direct
advance and the aggregate of all such unrepaid direct advances made by the Bank
to the Borrower under the Term Note and pursuant to this Agreement, as set forth
in Section 2.2 of this Agreement.


"Term Loan Commitment" shall mean the initial sum of Ten Million and 00/100
Dollars ($10,000,000.00), which amount shall be reduced by Five Hundred Thousand
and 00/100 Dollars ($500,000.00) on the last day of each calendar quarter,
commencing on June 30, 2016 and on every September 30, December 31, March 31 and
June 30 thereafter until the Term Loan Maturity Date.


"Term Loan Maturity Date" shall mean March 31, 2021, unless extended by the Bank
pursuant to any modification, extension or renewal note executed by the Borrower
and accepted by the Bank in its sole and absolute discretion in substitution for
the Term Note.


"Term Note" shall mean a term note in the form prepared by and acceptable to the
Bank, dated as of the date hereof, in the amount of the Term Loan Commitment and
maturing on the Term Loan Maturity Date, duly executed by the Borrower and
payable to the order of the Bank, together with any and all renewal, extension,
modification or replacement notes executed by the Borrower and delivered to the
Bank and given in substitution therefor.


"Total Debt" shall mean all Debt of the Borrower and its Subsidiaries,
determined on a consolidated basis, excluding (i) Contingent Liabilities (except
to the extent constituting Contingent Liabilities in respect of the Debt of a
Person other than the Borrower or any Subsidiaries), (ii) Debt of the Borrower
to Subsidiaries and Debt of Subsidiaries to the Borrower or to other
Subsidiaries, and (iii) Obligations.


"Total Debt Service" shall mean, for any period, the sum of cash interest and
mandatory principal payments on all Debt, including scheduled payments
representing the principal portion of rent under capital leases and each
quarterly reduction to the Term Loan Commitment over such period.


"UCC" shall mean the Uniform Commercial Code in effect in the state of Colorado
from time to time.
 
13

--------------------------------------------------------------------------------



"Unmatured Event of Default" shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.


"U.S. Prime Rate" means the rate of interest reported as the U.S. prime interest
rate in the "Money Rates" section of The Wall Street Journal. Each change in the
U.S. Prime Rate shall be effective from and including the date such change is
reported in such publication.


"Voidable Transfer" shall have the meaning set forth in Section 13.21 hereof.


"Wholly-Owned Subsidiary" shall mean any Subsidiary of which or in which the
Borrower owns, directly or indirectly, one hundred percent (100%) of the Capital
Securities of such Subsidiary.


1.2           Accounting Terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with GAAP. Calculations and determinations of financial
and accounting terms used and not otherwise specifically defined hereunder and
the preparation of financial statements to be furnished to the Bank pursuant
hereto shall be made and prepared, both as to classification of items and as to
amount, in accordance with sound accounting practices and GAAP as used in the
preparation of the financial statements of the Borrower on the date of this
Agreement. If any changes in accounting principles or practices from those used
in the preparation of the financial statements are hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to the Bank hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of the
Borrower will be the same after such changes as they were before such changes;
and if the parties fail to agree on the amendment of such provisions, the
Borrower will furnish financial statements in accordance with such changes, but
shall provide calculations for all financial covenants, perform all financial
covenants and otherwise observe all financial standards and terms in accordance
with applicable accounting principles and practices in effect immediately prior
to such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Borrower's accountants.


1.3           Other Terms Defined in UCC. All other capitalized words and
phrases used herein and not otherwise specifically defined herein shall have the
respective meanings assigned to such terms in the UCC, to the extent the same
are used or defined therein.


1.4           Other Interpretive Provisions.


(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word
"Borrower" shall be so construed.
 
14

--------------------------------------------------------------------------------



(b)           Section and Schedule references are to this Agreement unless
otherwise specified. The words "hereof', "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.


(c)           The term "including" is not limiting, and means "including,
without limitation".


(d)           In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including"; the words "to"
and "until" each mean "to but excluding", and the word "through" means ''to and
including".


(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.


(f)           To the extent any of the provisions of the other Loan Documents
are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall govern.


(g)           This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.


Section 2.               COMMITMENT OF THE BANK.


2.1           Revolving Loan.


(a)           Revolving Loan Commitment. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties of the Borrower set forth herein and in the other
Loan Documents, the Bank agrees to make such Revolving Loans at such times as
the Borrower may from time to time request until, but not including, the
Revolving Loan Maturity Date, and in such amounts as the Borrower may from time
to time request, provided, however, that the aggregate principal balance of all
Revolving Loans outstanding at any time shall not exceed the Revolving Loan
Availability. Revolving Loans made by the Bank may be repaid and, subject to the
terms and conditions hereof, borrowed again up to, but not including the
Revolving Loan Maturity Date unless the Revolving Loans are otherwise
accelerated, terminated or extended as provided in this Agreement. Except to the
extent used to repay the Term Loan pursuant to Section 2.2(c), the Revolving
Loans shall be used by the Borrower for the purpose of working capital.


(b)           Revolving Loan Interest and Payments. Except as otherwise provided
in this Section 2.1(b), the principal amount of the Revolving Loans outstanding
from time to time shall bear interest at the applicable Revolving Interest Rate.
Accrued and unpaid interest on the unpaid principal balance of all Revolving
Loans outstanding from time to time shall be due and payable monthly, in
arrears, commencing on May 1, 2016 and continuing on the first day of each
calendar month thereafter. If not sooner paid, a final payment of all
outstanding principal and accrued interest shall be due and payable on the
Revolving Loan Maturity Date. From and after maturity, or after the occurrence
and during the continuation of an Event of Default, interest on the outstanding
principal balance of the Revolving Loans, at the option of the Bank, may accrue
at the Default Rate and shall be payable upon demand from the Bank.
 
15

--------------------------------------------------------------------------------



(c)           Revolving Loan Principal Payments.


(i)            Revolving Loan Mandatory Payments. All Revolving Loans hereunder
shall be repaid by the Borrower on the Revolving Loan Maturity Date, unless
payable sooner pursuant to the provisions of this Agreement. In the event the
aggregate outstanding principal balance of all Revolving Loans and Obligations
hereunder exceeds the Revolving Loan Availability, the Borrower shall, without
notice or demand of any kind, immediately make such repayments of the Revolving
Loan or take such other actions as are satisfactory to the Bank as shall be
necessary to eliminate such excess.


(ii)           Optional Prepayments. The Borrower may from time to time prepay
the Revolving Loan, in whole or in part, without any prepayment penalty
whatsoever, provided that any prepayment of the entire principal balance of the
Revolving Loan shall include accrued interest on such Loan to the date of such
prepayment. Notwithstanding the foregoing, if the Revolving Loan is prepaid
pursuant to or through a refinancing of the Loans by another financial
institution, there shall be a prepayment penalty of 1.5% of the outstanding
principal balance together with accrued interest if prepaid during the first
year of the Loan and 1.0% of the outstanding principal balance together with
accrued interest if prepaid during the second year of the Loan. No prepayment
penalty shall apply, regardless of the source of such funds, after the second
year of the Loan, or to a prepayment made at any time from proceeds of a sale of
all or a substantial part of the Borrower's assets or to a prepayment made at
any time by the principals of the Borrower from a sale of their interests in the
Borrower.


2.2           Term Loan.


(a)           Term Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrower set forth herein and in the other Loan Documents,
the Bank agrees to make a Term Loan equal to the Term Loan Commitment. The Term
Loan shall be available to the Borrower in any number of principal advances on
such date as the conditions set forth in Section 3 shall have been satisfied,
however, not to exceed the maximum principal balance of the Term Loan. The Term
Loan may be used by the Borrower for the purpose of refinancing existing
indebtedness and for working capital purposes. The Term Loan may be prepaid in
whole or in part at any time without penalty, but shall be due in full on the
Term Loan Maturity Date, unless the credit extended under the Term Loan is
otherwise accelerated, terminated or extended as provided in this Agreement.
Term Loans made by the Bank may be repaid and, subject to the terms and
conditions hereof, borrowed again up to the then current Term Loan Commitment
and through the Term Loan Maturity Date unless the Term Loans are otherwise
accelerated, terminated or extended as provided in this Agreement.
 
16

--------------------------------------------------------------------------------



(b)           Term Loan Principal/Interest Payments. The principal amount of the
Term Loan outstanding from time to time shall bear interest at the applicable
Term Interest Rate. If the outstanding principal balance of the Term Loan, as of
the last day of any calendar quarter, is in excess of the then current Term Loan
Commitment (as adjusted), Borrower shall deliver to Bank, within eight (8) days,
a principal payment at least equal to the amount necessary to reduce the
outstanding principal balance of the Term Loan to the then current Term Loan
Commitment, or, alternatively, if Borrower does not timely deliver such
principal payment, the Bank may draw upon the Revolving Loan to pay such amount.
If not sooner paid, a final payment of all outstanding principal and accrued
interest shall be due and payable on the Term Loan Maturity Date. From and after
maturity, or after the occurrence and during the continuation of an Event of
Default, interest on the outstanding principal balance of the Term Loan, at the
option of the Bank, may accrue at the Default Rate and shall be payable upon
demand from the Bank.


(c)           Term Loan Optional Prepayments. The Borrower may voluntarily
prepay the principal balance of the Term Loan, in whole or in part, without any
prepayment penalty whatsoever, provided that any prepayment of the entire
principal balance of the Term Loan shall include accrued interest on such Loan
to the date of such prepayment. Notwithstanding the foregoing, if the Term Loan
is prepaid pursuant to or through a refinancing of the Loans by another
financial institution, there shall be a prepayment penalty of 1.5% of the
outstanding principal balance together with accrued interest if prepaid during
the first year of the Loan and 1.0% of the outstanding principal balance
together with accrued interest if prepaid during the second year of the Loan. No
prepayment penalty shall apply, regardless of the source of such funds, after
the second year of the Term Loan, or to a prepayment made at any time from
proceeds of a sale of all or a substantial part of the Borrower's assets or to a
prepayment made at any time by the principals of the Borrower from a sale of
their interests in the Borrower.


2.3           Additional LIBOR Provisions.


(a)           LIBOR Unavailability. If the Bank determines in good faith (which
determination shall be conclusive, absent manifest error) prior to the
commencement of any Interest Period that (i) the making or maintenance of the
Loan pursuant to the LIBOR Rate is not available, each existing Loan shall be
immediately (i) converted to an applicable interest rate, based upon the U.S.
Prime Rate, as is as nearly equivalent to the LIBOR Rate which was applicable
for the Interest Period immediately preceding such conversion., without further
demand, presentment, protest or notice of any kind, all of which are hereby
waived by the Borrower.


(b)           Indemnity. If as the result of any conversion or regulatory
change, or compliance by the Bank or any Person controlling the Bank with any
request or directive of any governmental authority, central bank or comparable
agency (whether or not having the force of law) shall (a) impose, modify or deem
applicable any assessment, reserve, special deposit or similar requirement
against assets held by, or deposits in or for the account of or loans by, or any
other acquisition of funds or disbursements by, the Bank; (b) subject the Bank
or any Loan to any tax, duty, charge, stamp tax or fee or change the basis of
taxation of payments to the Bank of principal or interest due from the Borrower
to the Bank hereunder (other than a change in the taxation of the overall net
income of the Bank); or (c) impose on the Bank any other condition regarding
such Loan or the Bank's funding thereof, and the Bank shall determine (which
determination shall be conclusive, absent manifest error) that the result of the
foregoing is to increase the cost to, or to impose a cost on, the Bank or such
controlling Person of making or maintaining such Loan or to reduce the amount of
principal or interest received by the Bank hereunder, then the Borrower shall
pay to the Bank or such controlling Person, on demand, such additional amounts
as the Bank shall, from time to time, determine are sufficient to compensate and
indemnify the Bank for such increased cost or reduced amount.
 
17

--------------------------------------------------------------------------------



2.4           Interest and Fee Computation; Collection of Funds. Except as
otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed. Principal payments submitted in funds not immediately available
shall continue to bear interest until collected. If any payment to be made by
the Borrower hereunder or under any Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment. Notwithstanding anything to the contrary contained herein, the
final payment due under any of the Loans must be made by wire transfer or other
immediately available funds. All payments made by the Borrower hereunder or
under any of the Loan Documents shall be made without setoff, counterclaim, or
other defense. To the extent permitted by applicable law, all payments hereunder
or under any of the Loan Documents (including any payment of principal,
interest, or fees) to, or for the benefit, of any Person shall be made by the
Borrower free and clear of, and without deduction or withholding for, or account
of, any taxes now or hereinafter imposed by any taxing authority.


2.5           Late Charge. If any payment of interest or principal due hereunder
is not made within ten (10) days after such payment is due in accordance with
the terms hereof, then, in addition to the payment of the amount so due, the
Borrower shall pay to the Bank a "late charge" of five cents for each whole
dollar so overdue to defray part of the cost of collection and handling such
late payment. The Borrower agrees that the damages to be sustained by the Bank
for the detriment caused by any late payment are extremely difficult and
impractical to ascertain, and that the amount of five cents for each one dollar
due is a reasonable estimate of such damages, does not constitute interest, and
is not a penalty.


2.6           Taxes. All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority.


2.7           All Loans to Constitute Single Obligation. The Loans shall
constitute one general obligation of the Borrower, and shall be secured by
Bank's priority security interest in and Lien upon all of the Collateral and by
all other security interests, Liens, claims and encumbrances heretofore, now or
at any time or times hereafter granted by the Borrower to Bank.


Section 3.               CONDITIONS OF BORROWING.


Notwithstanding any other provision of this Agreement, the Bank shall not be
required to disburse, make or continue all or any portion of the Loans, if any
of the following conditions shall have occurred.
 
18

--------------------------------------------------------------------------------



3.1           Loan Documents. The Borrower shall have failed to execute and
deliver to the Bank any of the following Loan Documents, all of which must be
satisfactory to the Bank and the Bank's counsel in form, substance and
execution:


(a)           Loan Agreement. Two copies of this Agreement duly executed by the
Borrower.


(b)           Revolving Note. A Revolving Note du1y executed by the Borrower, in
the form prepared by and acceptable to the Bank.


(c)           Term Note. A Term Note duly executed by the Borrower, in the form
prepared by and acceptable to the Bank.


(d)           Subordination Agreement. A Subordination Agreement, if applicable,
from each holder of Subordinated Debt, in the form prepared by and acceptable to
the Bank.


(e)           Search Results; Lien Terminations. Copies of UCC search reports
dated such a date as is reasonably acceptable to the Bank, listing all effective
financing statements which name the Borrower, under its present name and any
previous names, as debtors, together with (i) copies of such financing
statements, (ii) payoff letters evidencing repayment in full of all existing
Debt to be repaid with the Loans, the termination of all agreements relating
thereto and the release of all Liens granted in connection therewith, with UCC
or other appropriate termination statements and documents effective to evidence
the foregoing (other than Permitted Liens), and (iii) such other UCC termination
statements as the Bank may reasonably request.


(f)            Organizational and Authorization Document. Copies of (i) the
applicable Articles of Incorporation and Bylaws, Limited Partnership Agreement,
Articles of Organization (Certificate of Formation) and Operating Agreement of
the Borrower; (ii) resolutions of the shareholders/ board of directors members/
managers of the Borrower approving and authorizing such Person's execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby; (iii) signature and incumbency certificates
of the officers, members, managers of the Borrower, executing any of the Loan
Documents, each of which the Borrower hereby certifies to be true and complete,
and in full force and effect without modification, it being understood that the
Bank may conclusively rely on each such document and certificate until formally
advised by the Borrower of any changes therein; and (iv) good standing
certificates in the state of incorporation, formation of the Borrower and in
each other state requested by the Bank.


(g)           Insurance. Evidence satisfactory to the Bank of the existence of
insurance required to be maintained by the Bank in its sole discretion together
with evidence that the Bank has been named as a lender's loss payee on all
related insurance policies


(h)           Additional Documents. Such other certificates, financial
statements, schedules, resolutions, opinions of counsel, agreements,
projections, assumptions, notes and other documents which are provided for
hereunder or which the Bank shall require.


3.2           Event of Default. Any Event of Default, or Unmatured Event of
Default shall have occurred and be continuing.
 
19

--------------------------------------------------------------------------------



3.3           Material Adverse Effect. The occurrence of any event having a
Material Adverse Effect upon the Borrower or any guarantor.


3.4           Litigation. Any litigation or governmental proceeding shall have
been instituted against the Borrower or any of its officers or shareholders
having a Materially Adverse Effect upon the Borrower.


3.5           Representations and Warranties. Any representation or warranty of
the Borrower contained herein or in any Loan Document shall be untrue or
incorrect in any material respect as of the date of any Loan as though made on
such date, except to the extent such representation or warranty expressly
relates to an earlier date.


3.6           Closing Costs. Payment by Borrower to Bank of all costs associated
underwriting and closing of the Loans, including, but not limited to, up-front
fees, legal fees, recording fees, and collateral exam costs.


3.7           Other Requirements. Satisfaction of all other requirements of
Bank.


Section 4.               NOTES EVIDENCING LOANS.


4.1           Revolving Note. The Revolving Loans and the Obligations shall be
evidenced by the Revolving Note. At the time of the initial disbursement of a
Revolving Loan and at each time any additional Revolving Loan shall be requested
hereunder or a repayment made in whole or in part thereon, a notation thereof
shall be made on the books and records of the Bank. All amounts recorded shall
be, absent manifest error, conclusive and binding evidence of (i) the principal
amount of the Revolving Loans advanced hereunder and the amount of all
Obligations, (ii) any accrued and unpaid interest owing on the Revolving Loans,
and (iii) all amounts repaid on the Revolving Loans or the Obligations. The
failure to record any such amount or any error in recording such amounts shall
not, however, limit or otherwise affect the obligations of the Borrower under
the Revolving Note to repay the principal amount of the Revolving Loans,
together with all interest accruing thereon.


4.2           Term Note. The Term Loan shall be evidenced by the Term Note. At
the time of the disbursement of the Term Loan or a repayment made in whole or in
part thereon, a notation thereof shall be made on the books and records of the
Bank. All amounts recorded shall be, absent demonstrable error, conclusive and
binding evidence of (i) the principal amount of the Term Loan advanced
hereunder, (ii) any accrued and unpaid interest owing on the Term Loan and (iii)
all amounts repaid on the Term Loan. The failure to record any such amount or
any error in recording such amounts shall not, however, limit or otherwise
affect the obligations of the Borrower under the Term Note to repay the
principal amount of the Term Loan, together with all interest accruing thereon.


Section 5.               MANNER OF BORROWING.


5.1           Borrowing Procedures. Each Loan shall be made available to the
Borrower upon any written, verbal, electronic, telephonic or telecopy loan
request which the Bank in good faith believes to emanate from a properly
authorized representative of the Borrower, whether or not that is in fact the
case. Each such request shall be effective upon receipt by the Bank, shall be
irrevocable, and shall specify the date, amount and type of borrowing and the
initial Interest Period therefor. A request for any advance under any Loan must
be (i) received by the Bank no later than 11:00 a.m. Denver, Colorado time,
three days before the day it is to be funded, and (ii) in an amount equal to One
Hundred Thousand and 00/100 Dollars ($100,000.00) or a higher integral multiple
of One Hundred Thousand and 001/00 Dollars ($100,000.00). The proceeds of each
Loan shall be made available at the office of the Bank by credit to the account
of the Borrower or by other means requested by the Borrower and acceptable to
the Bank. The Borrower does hereby irrevocably confirm, ratify and approve all
such advances by the Bank and does hereby indemnify the Bank against losses and
expenses (including court costs, attorneys' and paralegals' fees) and shall hold
the Bank harmless with respect thereto.
 
20

--------------------------------------------------------------------------------



5.2           Automatic Debit. In order to effectuate the timely payment of any
of the Obligations when due, the Borrower hereby authorizes and directs the
Bank, at the Bank's option, to (a) debit the amount of the Obligations to any
account of the Borrower, or (b) make a Revolving Loan hereunder to pay the
amount of the Obligations.


5.3           Discretionary Disbursements. The Bank, in its sole and absolute
discretion, may immediately upon notice to the Borrower, disburse any or all
proceeds of the Loans made or available to the Borrower pursuant to this
Agreement to pay any fees, costs, expenses or other amounts required to be paid
by the Borrower hereunder and not so paid. All monies so disbursed shall be a
part of the Obligations, payable by the Borrower on demand from the Bank.


Section 6.               SECURITY FOR THE OBLIGATIONS.


6.1           Security for Obligations. As security for the payment and
performance of the Obligations, the Borrower does hereby pledge, assign,
transfer, deliver and grant to the Bank, for its own benefit and as agent for
its Affiliates, a continuing and unconditional first priority security interest
in and to any and all property of the Borrower, of any kind or description,
tangible or intangible, wheresoever located and whether now existing or
hereafter arising or acquired, including the following (all of which property,
along with the products and proceeds therefrom, are individually and
collectively referred to as the "Collateral"):


(a)           all property of, or for the account of, the Borrower now or
hereafter coming into the possession, control or custody of, or in transit to,
the Bank or any agent or bailee for the Bank or any parent, Affiliate or
Subsidiary of the Bank or any participant with the Bank in the Loans (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all earnings, dividends, interest, or other rights in
connection therewith and the products and proceeds therefrom, including the
proceeds of insurance thereon;


(b)           All rights under all licenses, permits, leases, contracts,
governmental approvals, franchises, including Management Agreements, Stock
Pledge Agreements and buyout agreements, applications for any of the foregoing,
renewals of any of the foregoing, and similar rights or privileges or
immunities; and


(c)           the additional property of the Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of the
Borrower's books and records and recorded data relating thereto (regardless of
the medium of recording or storage), together with all of the Borrower's right,
title and interest in and to all computer software required to utilize, create,
maintain and process any such records or data on electronic media, identified
and set forth as follows:
 
21

--------------------------------------------------------------------------------



(i)           All Accounts and all goods whose sale, lease or other disposition
by the Borrower has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, the Borrower, or rejected or refused by an
account debtor;


(ii)           All Inventory, including raw materials, work-in-process and
finished goods;


(iii)          All goods (other than Inventory), including embedded software,
equipment, vehicles, furniture and Fixtures;


(iv)          All software and computer programs;


(v)           All securities, investment property, financial assets and Deposit
Accounts;


(vi)          All Chattel Paper, Electronic Chattel Paper, Instruments,
Documents, letter of credit rights, all proceeds of letters of credit,
health-care-insurance receivables, supporting obligations, notes secured by real
estate and General Intangibles, including payment intangibles, and the trademark
for Perfect Teeth; and


(vii)         All Proceeds (whether cash proceeds or noncash proceeds) of the
foregoing property, including all insurance policies and proceeds of insurance
payable by reason of loss or damage to the foregoing property, including
unearned premiums, and of eminent domain or condemnation awards.


6.2           Transfer of Collateral. The Borrower shall not sell, assign (by
operation of law or otherwise), license, lease or otherwise dispose of, or grant
any option with respect to any of the Collateral, except that the Borrower may
sell Inventory in the ordinary course of business.


6.3           Financing Statements. The Borrower shall, at the Bank's request,
at any time and from time to time, execute and deliver to the Bank such
financing statements, amendments and other documents and do such acts as the
Bank deems necessary in order to establish and maintain valid, attached and
perfected first priority security interests in the Collateral in favor of the
Bank, free and clear of all Liens and claims and rights of third parties
whatsoever, except Permitted Liens. The Borrower hereby irrevocably authorizes
the Bank at any time, and from time to time, to file in any jurisdiction any
initial financing statements and amendments thereto without the signature of the
Borrower that (a) indicate the Collateral (i) is comprised of all assets of the
Borrower or words of similar effect, regardless of whether any particular asset
comprising a part of the Collateral falls within the scope of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed, or (ii) as being of an equal or lesser scope or within
greater detail as the grant of the security interest set forth herein, and (b)
contain any other information required by Section 5 of Article 9 of the Uniform
Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether the Borrower is an
organization, the type of organization and any Organizational Identification
Number issued to the Borrower, and (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates. The Borrower hereby agrees that a photocopy or other
reproduction of this Agreement is sufficient for filing as a financing statement
and the Borrower authorizes the Bank to file this Agreement as a financing
statement in any jurisdiction. The Borrower agrees to furnish any such
information to the Bank promptly upon request. The Borrower further ratifies and
affirms its authorization for any financing statements and/or amendments
thereto, executed and filed by the Bank in any jurisdiction prior to the date of
this Agreement. In addition, the Borrower shall make appropriate entries on its
books and records disclosing the Bank's security interests in the Collateral.
 
22

--------------------------------------------------------------------------------



6.4           Preservation of the Collateral. The Bank may, but is not required,
to take such actions from time to time as the Bank deems appropriate to maintain
or protect the Collateral. The Bank shall have exercised reasonable care in the
custody and preservation of the Collateral if the Bank takes such action;
provided, however, the Bank's responsibility for the safekeeping of the
Collateral shall (i) be deemed reasonable if such Collateral is accorded
treatment substantially equal to that which the Bank accords its own property,
and (ii) not extend to matters beyond the control of the Bank, including acts of
God, war, insurrection, riot or governmental actions. In addition, any failure
of the Bank to preserve or protect any rights with respect to the Collateral
against prior or third parties, or to do any act with respect to preservation of
the Collateral shall not be deemed a failure to exercise reasonable care in the
custody or preservation of the Collateral. The Borrower shall have the sole
responsibility for taking such action as may be necessary, from time to time, to
preserve all rights of the Borrower and the Bank in the Collateral against prior
or third parties. Without limiting the generality of the foregoing, where
Collateral consists in whole or in part of securities, the Borrower represents
to, and covenants with, the Bank that the Borrower has made arrangements for
keeping informed of changes or potential changes affecting the securities
(including rights to convert or subscribe, payment of dividends, reorganization
or other exchanges, tender offers and voting rights), and the Borrower agrees
that the Bank shall have no responsibility or liability for informing the
Borrower of any such or other changes or potential changes or for taking any
action or omitting to take any action with respect thereto.


6.5           Other Actions as to any and all Collateral. The Borrower further
agrees to take any other action reasonably requested by the Bank to ensure the
attachment, perfection and first priority of, and the ability of the Bank to
enforce, the Bank's security interest in any and all of the Collateral,
including (a) causing the Bank's name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the bank to enforce, the
Bank's security interest in such Collateral, (b) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Bank to enforce, the Bank's security interest in
such Collateral, (c) making reasonable efforts to obtain governmental and other
third party consents and approvals, including any consent of any licensor,
lessor or other Person obligated on Collateral, (d) making reasonable efforts to
obtain waivers from mortgagees and landlords in form and substance satisfactory
to the Bank, and (e) taking all actions required by the UCC in effect from time
to time or by other law, as applicable in any relevant UCC jurisdiction, or by
other law as applicable in any foreign jurisdiction. The Borrower further agrees
to indemnify and hold the Bank harmless against claims of any Persons not a
party to this Agreement concerning disputes arising over the Collateral.
 
23

--------------------------------------------------------------------------------



6.6           Electronic Chattel Paper and Transferable Records. If the Borrower
at any time holds or acquires an interest in any electronic chattel paper or any
"transferable record", as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, the Borrower shall promptly notify the Bank thereof and, at the
request of the Bank, shall take such action as the Bank may reasonably request
to vest in the Bank control under Section 9-105 of the UCC of such electronic
chattel paper or control under Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Bank agrees with the Borrower that the Bank will
arrange, pursuant to procedures satisfactory to the Bank and so long as such
procedures will not result in the Bank's loss of control, for the Borrower to
make alterations to the electronic chattel paper or transferable record
permitted under Section 9-105 of the UCC or, as the case may be, Section 201 of
the federal Electronic Signatures in Global and National Commerce Act or Section
16 of the Uniform Electronic Transactions Act for a party in control to make
without loss of control.


Section 7.               REPRESENTATIONS AND WARRANTIES.


To induce the Bank to make the Loans, the Borrower makes the following
representations and warranties to the Bank, each of which shall survive the
execution and delivery of this Agreement:


7.1           Borrower Organization and Name. The Borrower is duly organized,
existing and in good standing under the laws of the jurisdiction of its
organization, with full and adequate power to carry on and conduct its business
as presently conducted. The Borrower is duly licensed or qualified in all
foreign jurisdictions wherein the nature of its activities require such
qualification or licensing, except for such jurisdictions where the failure to
so qualify would not have a Material Adverse Effect. The Borrower's
Organizational Identification Number is as set forth on Exhibit B. The exact
legal name of the Borrower is as set forth in the first paragraph of this
Agreement or Exhibit A, and the Borrower currently does not conduct, nor has it
during the last five (5) years conducted, business under any other name or trade
name other than the use of the trade name Perfect Teeth in connection with its
management of the Managed PCs.


7.2           Authorization. The Borrower has full right, power and authority to
enter into this Agreement, to make the borrowings and execute and deliver the
Loan Documents as provided herein and to perform all of its duties and
obligations under this Agreement and the other Loan Documents. The execution and
delivery of this Agreement and the other Loan Documents will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of the articles of
incorporation or bylaws of the Borrower. All necessary and appropriate action
has been taken on the part of the Borrower to authorize the execution and
delivery of this Agreement and the Loan Documents.


7.3           Validity and Binding Nature. This Agreement and the other Loan
Documents are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors' rights generally and to general principles of equity.
 
24

--------------------------------------------------------------------------------



7.4           Consent; Absence of Breach. The execution, delivery and
performance of this Agreement, the other Loan Documents and any other documents
or instruments to be executed and delivered by the Borrower in connection with
the Loans, and the borrowings by the Borrower hereunder, do not and will not (a)
require any consent, approval, authorization of, or filings with, notice to or
other act by or in respect of, any governmental authority or any other Person
(other than any consent or approval which has been obtained and is in full force
and effect); (b) conflict with (i) any provision of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
authority, (ii) the articles of incorporation or bylaws of the Borrower, or
(iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon the Borrower or any of its
properties or assets; or (c) require, or result in, the creation or imposition
of any Lien on any asset of Borrower, other than Liens in favor of the Bank
created pursuant to this Agreement.


7.5           Ownership of Properties; Liens. The Borrower is the sole owner or
has other rights in all of its properties and assets, real and personal,
tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like), other than
Permitted Liens.


7.6           Equity Ownership. Equity Ownership. All issued and outstanding
Capital Securities of the Borrower are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Bank, if any, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities. As of
the date hereof, there are no preemptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any Capital Securities of the Borrower, except
for outstanding options granted to employees and directors of the Borrower to
acquire shares of the Borrower’s common stock which, if exercised, would not
result in any expenditure of cash by the Borrower.


7.7           Intellectual Property. The Borrower owns and possesses or has a
license or other right to use all Intellectual Property, as are necessary for
the conduct of the businesses of the Borrower, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect upon the Borrower, and no material claim has been asserted and is pending
by any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property nor does the Borrower
know of any valid basis for any such claim.


7.8           Financial Statements. All financial statements submitted to the
Bank have been prepared in accordance with sound accounting practices and GAAP
on a basis, except as otherwise noted therein, consistent with the previous
fiscal year and present fairly the financial condition of the Borrower and the
results of the operations for the Borrower and the Managed PCs on a consolidated
basis as of such date and for the periods indicated. Since the date of the most
recent financial statement submitted by the Borrower to the Bank, there has been
no change in the financial condition or in the assets or liabilities of the
Borrower having a Material Adverse Effect on the Borrower.
 
25

--------------------------------------------------------------------------------



7.9           Litigation and Contingent Liabilities. There is no litigation,
arbitration proceeding, demand, charge, claim, petition or governmental
investigation or proceeding pending, or threatened, against the Borrower, which,
if adversely determined, which might reasonably be expected to have a Material
Adverse Effect upon the Borrower, except as set forth in Schedule 7.9. Other
than any liability incident to such litigation or proceedings, the Borrower has
no material guarantee obligations, contingent liabilities, liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not fully-reflected or
fully reserved for in the most recent financial statements delivered pursuant to
subsection 8.8(a) or fully reflected or fully reserved for in the most recent
statements delivered pursuant to subsection 8.8(b) and not permitted by Section
9.1.


7.10         Event of Default. No Event of Default or Unmatured Event of Default
exists or would result from the incurrence by the Borrower of any of the
Obligations hereunder or under any of the other Loan Document, and the Borrower
is not in default (without regard to grace or cure periods) under any other
contract or agreement to which it is a party.


7.11         Adverse Circumstances. No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or proceeding (or
threatened litigation or proceeding or basis therefor) exists which (a) would
have a Material Adverse Effect upon the Borrower, or (b) would constitute an
Event of Default or an Unmatured Event of Default.


7.12         Environmental Laws and Hazardous Substances. The Borrower has not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Substances, on or off any of the premises of the
Borrower (whether or not owned by it) in any manner which at any time violates
any Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder. The Borrower will comply in all material respects with
all Environmental Laws and will obtain all licenses, permits certificates,
approvals and similar authorizations thereunder. There has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or,
to the best of the Borrower's knowledge, threatened, and the Borrower shall
immediately notify the Bank upon becoming aware of any such investigation,
proceeding, complaint, order, directive, claim, citation or notice, and shall
take prompt and appropriate actions to respond thereto, with respect to any
non-compliance with, or violation of, the requirements of any Environmental Law
by the Borrower or the release, spill or discharge, threatened or actual, of any
Hazardous Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material or any
other environmental, health or safety matter, which affects the Borrower or its
business, operations or assets or any properties at which the Borrower has
transported, stored or disposed of any Hazardous Substances. The Borrower has no
material liability, contingent or otherwise, in connection with a release, spill
or discharge, threatened or actual, of any Hazardous Substances or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material. The Borrower further agrees to
allow the Bank or its agent access to the properties of the Borrower to confirm
compliance with all Environmental Laws, and the Borrower shall, following
determination by the Bank that there is non-compliance, or any condition which
requires any action by or on behalf of the Borrower in order to avoid any
non-compliance, with any Environmental Law, at the Borrower's sole expense,
cause an independent environmental engineer acceptable to the Bank to conduct
such tests of the relevant site as are appropriate, and prepare and deliver a
report setting forth the result of such tests, a proposed plan for remediation
and an estimate of the costs thereof.
 
26

--------------------------------------------------------------------------------



7.13         Solvency, etc. As of the date hereof, and immediately prior to and
after giving effect to the issuance of each Loan hereunder and the use of the
proceeds thereof, (a) the fair value of the Borrower's assets is greater than
the amount of its liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated as required
under the Section 548 of the Bankruptcy Code, (b) the present fair saleable
value of the Borrower's assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) the Borrower is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) the Borrower does not intend
to, and does not believe that it will, incur debts or liabilities beyond its
ability to pay as such debts and liabilities mature, and (e) the Borrower is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.


7.14         ERISA Obligations. All Employee Plans of the Borrower meet the
minimum funding standards of Section 302 of ERISA and 412 of the Internal
Revenue Code where applicable, and each such Employee Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Plans and no "Reportable Event" or "Prohibited Transaction" (as such
terms are defined in ERISA), has occurred with respect to any such Employee
Plans, unless approved by the appropriate governmental agencies. The Borrower
has promptly paid and discharged all obligations and liabilities arising under
the Employee Retirement Income Security Act of 1974 ("ERISA") of a character
which if unpaid or unperformed might result in the imposition of a Lien against
any of its properties or assets.


7.15         Labor Relations. Except as could not reasonably be expected to have
a Material Adverse Effect, (i) there are no strikes, lockouts or other labor
disputes against the Borrower or threatened, (ii) hours worked by and payment
made to employees of the Borrower have not been in violation of the Fair Labor
Standards Act or any other applicable law, and (iii) no unfair labor practice
complaint is pending against the Borrower or threatened before any governmental
authority.


7.16         Security Interest. This Agreement and the Security Agreement each
create a valid security interest in favor of the Bank in the Collateral and,
when properly perfected by filing in the appropriate jurisdictions, or by
possession or control of such Collateral by the Bank or delivery of such
Collateral to the Bank, shall constitute a valid, perfected, first-priority
security interest in such Collateral.


7.17         Lending Relationship. The relationship hereby created between the
Borrower and the Bank is and has been conducted on an open and arm's length
basis in which no fiduciary relationship exists, and the Borrower has not relied
and is not relying on any such fiduciary relationship in executing this
Agreement and in consummating the Loans. The Bank represents that it will
receive any Note payable to its order as evidence of a bank loan.


7.18         Business Loan. The Loans, including interest rate, fees and charges
as contemplated hereby, (i) are business loans, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Colorado usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, the Borrower or any property
securing the Loans.
 
27

--------------------------------------------------------------------------------



7.19         Taxes. The Borrower has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes, governmental
charges and assessments due and payable with respect to such returns, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books, are insured against or bonded over to
the satisfaction of the Bank and the contesting of such payment does not create
a Lien on the Collateral which is not a Permitted Lien. There is no controversy
or objection pending, or threatened in respect of any tax returns of the
Borrower. The Borrower has made adequate reserves on its books and records in
accordance with GAAP for all taxes that have accrued but which are not yet due
and payable.


7.20         Compliance with Regulation U. No portion of the proceeds of the
Loans shall be used by the Borrower, or any Affiliate of the Borrower, either
directly or indirectly, for the purpose of purchasing or carrying any margin
stock, within the meaning of Regulation U as adopted by the Board of Governors
of the Federal Reserve System or any successor thereto.


7.21         Governmental Regulation. The Borrower is not, or after giving
effect to any loan, will not be, subject to regulation under any federal or
state statute or regulation limiting its ability to incur indebtedness for
borrowed money.


7.22         Bank Accounts. Within ninety (90) days after the date of this
Agreement, all operating bank accounts and other Deposit Accounts of the
Borrower, with the exception of those listed on Schedule 7.22 attached hereto,
shall be transferred to and located at the Bank.


7.23         Place of Business. The principal place of business and books and
records of the Borrower is set forth in the preamble to this Agreement. Except
for items of equipment or inventory that are located at premises occupied by
Managed PCs, and except for deposit accounts and operating accounts, the
location of all Collateral is at such principal place of business, and the
Borrower shall promptly notify the Bank of any change in such location(s). The
Borrower will not remove or permit the Collateral to be removed from such
location(s) without the prior written consent of the Bank, except for inventory
sold in the usual and ordinary course of the Borrower's business.


7.24         Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Borrower to the Bank for purposes of, or in connection with, this
Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrower to the Bank
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Bank that any
projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).
 
28

--------------------------------------------------------------------------------



Section 8.               AFFIRMATIVE COVENANTS.


8.1           Compliance with Bank Regulatory Requirements; Increased Costs. If
the Bank shall reasonably determine that any Regulatory Change, or compliance by
the Bank or any Person controlling the Bank with any request or directive
(whether or not having the force of law) of any governmental authority, central
bank or comparable agency has or would have the effect of reducing the rate of
return on the Bank's or such controlling Person's capital as a consequence of
the Bank's obligations hereunder to a level below that which the Bank or such
controlling Person could have achieved but for such Regulatory Change or
compliance (taking into consideration the Bank's or such controlling Person's
policies with respect to capital adequacy) by an amount deemed by the Bank or
such controlling Person to be material or would otherwise reduce the amount of
any sum received or receivable by the Bank under this Agreement or under any
Note with respect thereto, then from time to time, upon demand by the Bank
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail), the
Borrower shall pay directly to the Bank or such controlling Person such
additional amount as will compensate the Bank for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is one
hundred eighty days (180) days prior to the date on which the Bank first made
demand therefor.


8.2           Borrower Existence. The Borrower shall at all times (a) preserve
and maintain its existence and good standing in the jurisdiction of its
organization, (b) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification· necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and (c) continue as a going concern in the business
which the Borrower is presently conducting.


8.3           Compliance With Laws. The Borrower shall use the proceeds of the
Loans to refinance existing indebtedness and other general corporate or business
purposes not in contravention of any requirements of law and not in violation of
this Agreement, and shall comply in all respects, including the conduct of its
business and operations and the use of its properties and assets, with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect. In addition, and without limiting the foregoing
sentence, the Borrower shall (a) ensure, and cause each Subsidiary to ensure,
that no person who owns a controlling interest in or otherwise controls the
Borrower or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control ("OFAC"), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of the Loans to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (c) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act ("BSA")
laws and regulations, as amended.


8.4           Payment of Taxes and Liabilities. The Borrower shall pay and
discharge, prior to delinquency and before penalties accrue thereon, all
property and other taxes, and all governmental charges or levies against it or
any of the Collateral, as well as claims of any kind which, if unpaid, could
become a Lien on any of its property; provided that the foregoing shall not
require the Borrower to pay any such tax or charge so long as it shall contest
the validity thereof in good faith by appropriate proceedings and shall set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and, in the case of a claim which could become a Lien on any of the
Collateral, such contest proceedings stay the foreclosure of such Lien or the
sale of any portion of the Collateral to satisfy such claim.
 
29

--------------------------------------------------------------------------------



8.5           Maintain Property. The Borrower shall at all times maintain,
preserve and keep its property and equipment, including any Collateral, in good
repair, working order and condition, normal wear and tear excepted, and shall
from time to time make all needful and proper repairs, renewals, replacements,
and additions thereto so that at all times the efficiency thereof shall be fully
preserved and maintained. The Borrower shall permit the Bank to examine and
inspect such property and equipment, including any Collateral, at all reasonable
times.


8.6           Maintain Insurance. The Borrower shall at all times maintain with
insurance companies reasonably acceptable to the Bank, such insurance coverage
as may be required by any law or governmental regulation or court decree or
order applicable to it and such other insurance, to such extent and against such
hazards and liabilities, including employers', public and professional liability
risks, as is customarily maintained by companies similarly situated, and shall
have insured amounts no less than, and deductibles no higher than, are
reasonably acceptable to the Bank. The Borrower shall furnish to the Bank a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by the Borrower, which shall be reasonably acceptable in
all respects to the Bank. The Borrower shall cause each issuer of an insurance
policy to provide the Bank with an endorsement (i) showing the Bank as lender's
loss payee with respect to each policy; and (ii) providing that thirty (30)
days' notice will be given to the Bank prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy. The Borrower shall execute and deliver to the Bank a collateral
assignment, in form and substance satisfactory to the Bank, of each business
interruption insurance policy maintained by the Borrower.


In the event the Borrower either fails to provide the Bank with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Bank, without waiving
or releasing any obligation or default by the Borrower hereunder, may at any
time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto, which the Bank reasonably deems advisable. This insurance
coverage (a) may, but need not, protect the Borrower's interests in such
property, including the Collateral, and (b) may not pay any claim made by, or
against, the Borrower in connection with such property, including the
Collateral. The Borrower may later cancel any such insurance purchased by the
Bank, but only after providing the Bank with evidence that the Borrower has
obtained the insurance coverage required by this Section. If the Bank purchases
insurance for the Collateral, the Borrower will be responsible for the costs of
that insurance, including interest and any other charges that may be imposed
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the principal amount of the Loans owing hereunder. The costs of the
insurance may be more than the cost of the insurance the Borrower may be able to
obtain on its own.
 
30

--------------------------------------------------------------------------------



8.7           ERISA Liabilities; Employee Plans. The Borrower shall (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Borrower; (ii)
make contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA; including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify the Bank immediately upon
receipt by the Borrower of any notice concerning the imposition of any
withdrawal liability or of the institution of any proceeding or other action
which may result in the termination of any such Employee Plans or the
appointment of a trustee to administer such Employee Plans; (v) promptly advise
the Bank of the occurrence of any "Reportable Event" or "Prohibited Transaction"
(as such terms are defined in ERISA), with respect to any such Employee Plans;
and (vi) amend any Employee Plan that is intended to be qualified within the
meaning of Section 401 of the Internal Revenue Code of 1986 to the extent
necessary to keep the Employee Plan qualified, and to cause the Employee Plan to
be administered and operated in a manner that does not cause the Employee Plan
to lose its qualified status.


8.8           Financial Statements. The Borrower shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP, on a consolidated basis that includes
each Managed PC, and shall furnish to the Bank or its authorized representatives
such information regarding the business affairs, operations and financial
condition of the Borrower, including:


(a)           promptly when available, and in any event, within one hundred
twenty (120) days after the close of each of its fiscal years, a copy of the
annual audited financial statements of the Borrower, with an unqualified opinion
from Hein & Associates LLP of Denver, Colorado, or another accounting firm
reasonably acceptable to Bank, including consolidated balance sheet, statement
of income and retained earnings, statement of cash flows for the fiscal year
then ended and such other information (including nonfinancial information) as
the Bank may request, in reasonable detail, prepared and certified as accurate
by the Borrower's treasurer or chief financial officer;


(b)           promptly when available, and in any event, within thirty (30) days
following the end of each month, a copy of the unaudited consolidated statement
of income of the Borrower for the month then ended and such other information
(including nonfinancial information) as the Bank may request, in reasonable
detail, prepared and certified as true and correct by the Borrower's treasurer
or chief financial officer;


(c)           promptly when available, and in any event, within forty-five (45)
days after the close of each fiscal quarter, the quarterly compliance
certificates in form and substance reasonably satisfactory to Bank; and


(d)           promptly when available, and in any event, within sixty (60) days
after the close of each of its fiscal years, the annual financial projections of
the Borrower in form and substance reasonably satisfactory to Bank.


No change with respect to such accounting principles shall be made by the
Borrower without giving prior notification to the Bank. The Borrower represents
and warrants to the Bank that the financial statements delivered to the Bank at
or prior to the execution and delivery of this Agreement and to be delivered at
all times thereafter accurately reflect and will accurately reflect the
financial condition of the Borrower. The Bank shall have the right at all times
during business hours to inspect the books and records of the Borrower and make
extracts therefrom.
 
31

--------------------------------------------------------------------------------



8.9           Subsidiary Financial Statements.


(a)           Any Subsidiary of Borrower, created, acquired or coming into
existence after the date hereof, shall promptly upon request by Bank, but in any
event within 30 days after such Subsidiary is created, acquired or otherwise
comes into existence, execute and deliver to Bank an absolute and unconditional
guaranty of the timely repayment of the Loans and the due and punctual
performance of the of the Obligations of Borrower, which guaranty shall be
reasonably satisfactory to Bank in both form and substance. Borrower will cause
any such Subsidiary to deliver to Bank, simultaneously with its delivery of such
a guaranty, written evidence satisfactory to the Bank and its counsel that such
Subsidiary has taken all company action necessary to duly approve and authorize
its execution, delivery and performance of such guaranty and any other documents
which it is required to execute.


(b)           Any such Subsidiary shall (i) represent and warrant to the Bank
that any financial statements of such Subsidiary that may be delivered to the
Bank will fairly and accurately reflect the financial condition of such
Subsidiary, and (ii) agree that the Bank shall have the right at all times
during business hours to inspect the books and records of such Subsidiary and
make extracts therefrom, The Borrower agrees to advise the Bank immediately of
any development, condition or event that may have a Material Adverse Effect on
any such Subsidiary.


8.10         Supplemental Financial Statements. The Borrower shall immediately
upon receipt thereof, provide to the Bank copies of interim and supplemental
reports if any, submitted to the Borrower by independent accountants in
connection with any interim audit or review of the books of the Borrower.


8.11         Covenant Compliance Certificate. The Borrower shall, within thirty
(45) days following the end of each fiscal quarter, deliver to the Bank a duly
completed compliance certificate (a "Compliance Certificate"), certified as true
and correct by an appropriate officer of the Borrower, containing a computation
of each of the financial covenants set forth in Section 10 and stating that the
Borrower has not become aware of any Event of Default or Unmatured Event of
Default that has occurred and is continuing or, if there is any such Event of
Default or Unmatured Event of Default describing it and the steps, if any, being
taken to cure it.


8.12         Field Audits. The Borrower shall permit the Bank to inspect the
tangible assets and/or other business operations of the Borrower and each
Subsidiary, to perform appraisals of the equipment of the Borrower and each
Subsidiary, and to inspect, audit, check and make copies of, and extracts from,
the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to inventory, accounts and any
other Collateral, the results of which must be satisfactory to the Bank in the
Bank's sole and absolute discretion. All such inspections or audits by the Bank
shall be at the Borrower's sole expense, provided, however, that so long as no
Event of Default or Unmatured Event of Default exists, the Borrower shall not be
required to reimburse the Bank for inspections or audits more frequently than
once each fiscal year.
 
32

--------------------------------------------------------------------------------



8.13         Other Reports. The Borrower shall, within such period of time as
the Bank may specify, deliver to the Bank such other schedules and reports as
the Bank may require.


8.14         Collateral Records. The Borrower shall keep full and accurate books
and records relating to the Collateral and shall mark such books and records to
indicate the Bank's Lien in the Collateral, including placing a legend, in form
and content acceptable to the Bank, on (i) all chattel paper created by the
Borrower indicating that the Bank has a Lien in such chattel paper, and (ii) all
pieces of equipment with a value that is greater than Fifty Thousand and 00/100
Dollars ($50,000.00).


8.15         Intellectual Property. The Borrower shall maintain, preserve and
renew all intellectual property necessary for the conduct of its business as and
where the same is currently located as heretofore or as hereafter conducted by
it.


8.16         Notice of Proceedings. The Borrower, promptly upon becoming aware,
shall give written notice to the Bank of any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrower to the Bank which has been instituted or, to the knowledge of the
Borrower, is threatened against the Borrower or to which any of its properties
is subject which might reasonably be expected to have a Material Adverse Effect.


8.17         Notice of Event of Default or Material Adverse Effect. The Borrower
shall, immediately after the commencement thereof, give notice to the Bank in
writing of the occurrence of any Event of Default or any Unmatured Event of
Default, or the occurrence of any condition or event having a Material Adverse
Effect.


8.18         Environmental Matters. If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of the Borrower, the Borrower shall cause the
prompt containment and removal of such Hazardous Substances and the remediation
of such real property or other assets as necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Borrower shall
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of the Borrower of activities in response to
the release or threatened release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Borrower shall dispose of such Hazardous Substances, or of any other wastes,
only at licensed disposal facilities operating in compliance with Environmental
Laws.


8.19         Further Assurances. The Borrower shall take such actions as are
necessary or as the Bank may reasonably request from time to time to ensure that
the Obligations under the Loan Documents are secured by substantially all of the
assets of the Borrower, in each case as the Bank may determine, including (a)
executing and delivering, and making reasonable efforts to cause third parties
to execute and deliver, security agreements, pledge agreements, mortgages, deeds
of trust, landlord waivers, financing statements and other documents, and the
filing or recording of any of the foregoing, and (b) the delivery of
certificated securities and other collateral with respect to which perfection is
obtained by possession.
 
33

--------------------------------------------------------------------------------



8.20         Banking Relationship. The Borrower covenants and agrees, at all
times during the term of this Agreement, to utilize the Bank as its primary bank
of account and primary depository for all financial services, including all
receipts, disbursements, cash management and related service.


8.21         Equipment. In the event any of the equipment is subject to any
titling laws, Borrower shall cooperate with Bank to provide all documentation
that is necessary or appropriate to allow Bank to perfect its lien in any such
equipment.


Section 9.               NEGATIVE COVENANTS.


9.1           Debt. The Borrower shall not, either directly or indirectly,
create, assume, incur or have outstanding any Debt or become liable, whether as
endorser, guarantor, surety or otherwise, for any debt or obligation of any
other Person, except:


(a)           the Obligations under this Agreement and the other Loan Documents;


(b)           obligations of the Borrower for Taxes, assessments, municipal or
other governmental charges;


(c)           obligations of the Borrower for accounts payable, other than for
money borrowed, incurred in the ordinary course of business;


(d)           Contingent Liabilities existing as of the date of this Agreement
and disclosed in writing to the Bank, or as otherwise approved in writing by
Bank, purchase money indebtedness which, if secured by a purchase money security
interest, is or would be a Permitted Lien, and which is incurred for the
purchase of equipment necessary or appropriate for the conduct of Borrower's
business;


(e)           Subordinated Debt; and


(f)            Debt described on Schedule 9.1 and any extensions, renewal or
refinancing thereof so long as the principal amount thereof is not increased.


9.2           Encumbrances. The Borrower shall not, either directly or
indirectly, create, assume, incur or suffer or permit to exist any Lien or
charge of any kind or character upon any asset of the Borrower, whether owned at
the date hereof or hereafter acquired, except for Permitted Liens.


9.3           Investments. The Borrower shall not, either directly or
indirectly, make or have outstanding any Investment, except:


(a)           Investments constituting Debt permitted by Section 9.1;


(b)           Contingent Liabilities constituting Debt permitted by Section 9.1;


(c)           Investments in Managed PCs, to the extent permitted by Section
9.6;
 
34

--------------------------------------------------------------------------------



(d)           Investments in the Borrower's common Capital Securities, to the
extent permitted by Section 9.6;


(e)           Cash Equivalent Investments; and


(f)           Investments in securities of account debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors, provided, however, that (i) any Investment
which when made complies with the requirements of the definition of the term
"Cash Equivalent Investment" may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements; and (ii)
no Investment otherwise permitted by subsections (b), (c) or (d) shall be
permitted to be made if, immediately before or after giving effect thereto, any
Event of Default or Unmatured Event of Default exists.


9.4           Transfer; Merger; Sales. Unless the Obligations are fully
satisfied and paid in full in connection therewith, the Borrower shall not,
whether in one transaction or a series of related transactions, (a) be a party
to any merger or consolidation, or purchase or otherwise acquire all or
substantially all of the assets or any Capital Securities of any class of, or
any partnership or joint venture interest in, any other Person, except for (i)
any such merger, consolidation, sale, transfer, conveyance, lease or assignment
of or by any Wholly-Owned Subsidiary into the Borrower or into any other
domestic Wholly-Owned Subsidiary; (ii) any such purchase or other acquisition by
the Borrower or any domestic Wholly-Owned Subsidiary of the assets or equity
interests of any Wholly-Owned Subsidiary, (b) sell, transfer, convey or lease
all or any substantial part of its assets or Capital Securities (including the
sale of Capital Securities of any Subsidiary), except for sales of inventory in
the ordinary course of business, or (c) sell or assign, with or without
recourse, any receivables.


9.5           Issuance of Capital Securities. The Borrower shall not issue any
Capital Securities other than (a) any issuance of shares of the Borrower's
common Capital Securities, or (b) any issuance of Capital Securities by a
Subsidiary to the Borrower or another Subsidiary in accordance with Section 9.6.
Notwithstanding the foregoing, Borrower shall not enter into any new debt
obligations, convertible debt, mezzanine financing or other financing
transactions which result in contractual or required payment obligations.


9.6           Distributions. During calendar year 2016, without the Bank's prior
written consent, which may be withheld in the Bank's sole discretion, the
Borrower shall not (a) make any distribution or dividend (other than stock
dividends), whether in cash or otherwise, to any of its equity holders, (b)
purchase or redeem any of its equity interests or any warrants, options or other
rights in respect thereof, (c) pay any management fees or similar fees to any of
its equity holders or any Affiliate thereof, (d) pay or prepay interest on,
principal of, premium, if any, redemption, conversion, exchange, purchase,
retirement, defeasance, or sinking fund, or (e) set aside funds for any of the
foregoing; provided, however, Borrower shall be allowed to pay Taxes as and when
Taxes are presently due and payable. Commencing in 2017, provided no Event of
Default has occurred and is continuing, Borrower may pay dividends, repurchase
its common stock, and invest in existing or new Managed PCs so long as
Borrower's FCCR would remain greater than 1.20 to 1.00 after giving effect to
such dividends, repurchases and investments.
 
35

--------------------------------------------------------------------------------



9.7           Transactions with Affiliates. The Borrower shall not, directly or
indirectly, enter into or permit to exist any transaction with any of its
Affiliates or with any director, officer or employee of the Borrower other than
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Borrower and upon fair and reasonable terms
which are fully disclosed to the Bank and are no less favorable to the Borrower
than would be obtained in a comparable arm's length transaction with a Person
that is not an Affiliate of the Borrower. Subject to Events of Default and the
security interests granted, the Bank consents to the Borrower's continued
performance of its obligations and exercise of its rights under Management
Agreements consistent with the terms of such Management Agreements.


9.8           Unconditional Purchase Obligations. The Borrower shall not enter
into or be a party to any contract for the purchase of materials, supplies or
other property or services if such contract requires that payment be made by it
regardless of whether delivery is ever made of such materials, supplies or other
property or services.


9.9           Cancellation of Debt. The Borrower shall not cancel any claim or
debt owing to it, except for reasonable consideration or in the ordinary course
of business.


9.10         Inconsistent Agreements. The Borrower shall not enter into any
agreement containing any provision which would (a) be violated or breached by
any borrowing by the Borrower hereunder or by the performance by the Borrower or
any Subsidiary of any of its Obligations hereunder or under any other Loan
Document, (b) prohibit the Borrower or any Subsidiary from granting to the Bank
a Lien on any of its assets or (c) create or permit to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (i) pay
dividends or make other distributions to the Borrower or any other Subsidiary,
or pay any Debt owed to the Borrower or any other Subsidiary, (ii) make loans or
advances to the Borrower or any other Subsidiary, or (iii) transfer any of its
assets or properties to the Borrower or any other Subsidiary, other than (A)
customary restrictions and conditions contained in agreements relating to the
sale of all or a substantial part of the assets of any Subsidiary pending such
sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder, (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt, and (C)
customary provisions in leases and other contracts restricting the assignment
thereof.


9.11         Use of Proceeds. Except as expressly permitted under this
Agreement, neither the Borrower nor any of its Subsidiaries or Affiliates shall
use any portion of the proceeds of the Loans, either directly or indirectly, for
the purpose of purchasing any securities.


9.12         Bank Accounts. The Borrower shall not establish any new Deposit
Accounts or other bank accounts, other than Deposit Accounts or other bank
accounts established at or with the Bank without the prior written consent of
the Bank.


9.13         Business Activities; Change of Legal Status and Organizational
Documents. The Borrower shall not (a) engage in any line of business other than
the businesses engaged in on the date hereof and businesses reasonably related
thereto, (b) change its name, its Organizational Identification Number, if it
has one, its type of organization, its jurisdiction of organization or other
legal structure, or (b) permit its charter, bylaws or other organizational
documents to be amended or modified in any way which could reasonably be
expected to materially adversely affect the interests of the Bank.
 
36

--------------------------------------------------------------------------------



Section 10.            FINANCIAL COVENANTS.


10.1         Maximum Total Cash Flow Leverage Ratio. The Maximum Total Cash Flow
Leverage Ratio ("CFL"), which shall be equal to the ratio of Funded Debt to
annualized EBITDA, based on the prior six-month period for June 30, 2016 and the
prior nine-month period for September 30, 2016, and thereafter for the prior
twelve-month period as set forth below:


Quarter Ending
Required Funded Debt/EBITDA
6/30/16
2.5x
9/30/16
2.4x
12/31/16
2.3x
3/31/17
2.2x
6/30/17
2.1x
9/30/17
2.0x
Thereafter
1.9x



10.2         Net Worth. At all times the Borrower shall maintain Net Worth in an
amount not less than One Million and 00/100 Dollars ($1,000,000.00), which Net
Worth requirement shall increase, if at all, on December 31 of each calendar
year, commencing on December 31, 2017, in an amount equal to 25% of Borrower's
consolidated Net Income (AFTER TAXES) as set forth in Borrower's financial
information for the first reporting period after the end of such calendar year,
however, in no event shall such Net Worth requirement decrease from the Net
Worth established and/or required for the prior calendar year.


10.3         Fixed Charge Coverage. As of the end of each of its fiscal
quarters, the Borrower shall maintain a Fixed Charge Coverage Ratio of not less
than 1.35 to 1.00.


Section 11.            EVENTS OF DEFAULT.


The Borrower, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
"Event of Default").


11.1         Nonpayment of Obligations. Any amount due and owing on any Note or
any of the Obligations, whether by its terms or as otherwise provided herein, is
not paid when due or within ten (10) days thereafter.
 
37

--------------------------------------------------------------------------------



11.2         Misrepresentation. Any warranty, representation, certificate or
statement of any Obligor in this Agreement, the other Loan Documents or any
other agreement with the Bank shall be false in any material respect when made
or at any time thereafter, or if any financial data or any other information now
or hereafter furnished to the Bank by or on behalf of any Obligor shall prove to
be false, inaccurate or misleading in any material respect when made.


11.3         Nonperformance. Any failure to perform or default in the
performance of any covenant, condition or agreement contained in this Agreement,
or in the other Loan Documents or any other agreement with the Bank, if such
failure or default continues for twenty (20) days after the earlier of (i) the
date on which such failure first becomes actually known to an executive officer
of Borrower, or (ii) the date written notice thereof is given to Borrower by the
Bank; provided that if such default is of such a nature that it is not
reasonably susceptible to cure within twenty (20) days, then within a reasonable
time thereafter provided Borrower shall have begun to cure such default within
the initial twenty (20) day period and continues to diligently prosecute the
same to completion.


11.4         Default under Loan Documents. A default under any of the other Loan
Documents, all of which covenants, conditions and agreements contained therein
are hereby incorporated in this Agreement by express reference, that is not
cured within any applicable grace period, shall be and constitute an Event of
Default under this Agreement and any other of the Obligations.


11.5         Default under Other Debt. Any default by any Obligor in the payment
of any Debt for any other obligation beyond any period of grace provided with
respect thereto or in the performance of any other term, condition or covenant
contained in any agreement (including any capital or operating lease or any
agreement in connection with the deferred purchase price of property) under
which any such obligation is created, the effect of which default is to cause or
permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation to become due prior to its stated maturity
or terminate such other agreement.


11.6         Other Material Obligations. Any default in the payment when due, or
in the performance or observance of, any material obligation of, or condition
agreed to by, any Obligor with respect to any material purchase or lease of
goods or services where such default, singly or in the aggregate with all other
such defaults, has a Material Adverse Effect on the Borrower.


11.7         Bankruptcy, Insolvency, etc. Any Obligor becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Obligor applies for, consents to, or acquiesces
in the appointment of a trustee, receiver or other custodian for such Obligor or
any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Obligor or for a
substantial part of the property of any thereof; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of any Obligor and is not dismissed within sixty (60) days
after the commencement thereof; or any Obligor takes any action to authorize, or
in furtherance of, any of the foregoing.


11.8         Judgments. The entry of any final judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against any
Obligor, which is not fully covered by insurance, unless such final judgment,
decree, levy, attachment, garnishment, process or Lien is (a) less than
$100,000.00, and (b) enforcement thereof is stayed by appeal or otherwise within
fifteen (15) days after the entry or filing thereof, as the case may be.
 
38

--------------------------------------------------------------------------------



11.9         Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, or the loss, theft, destruction, seizure or forfeiture,
or the occurrence of any material deterioration or impairment of any of the
Collateral or any of the collateral under any security agreement securing any of
the Obligations, or any material decline or depreciation in the value or market
price thereof (whether actual or reasonably anticipated), which causes the
Collateral, in the sole opinion of the Bank acting in good faith, to become
unsatisfactory as to value or character, or which causes the Bank to reasonably
believe that it is insecure and that the likelihood for repayment of the
Obligations is or will soon be impaired, time being of the essence. The cause of
such deterioration, impairment, decline or depreciation shall include, but is
not limited to, the failure by the Borrower to do any act deemed reasonably
necessary by the Bank to preserve and maintain the value and collectability of
the Collateral.


11.10       Change in Control. The occurrence of any Change in Control that is
not approved in writing by the Bank.


11.11       Material Adverse Effect. The occurrence of any development,
condition, event or material legislative change or regulatory update, which has
a Material Adverse Effect on the Borrower or any guarantor.


11.12       Subordinated Debt. The subordination provisions of any material
Subordinated Debt shall for any reason be revoked or invalid or otherwise cease
to be in full force and effect.


11.13       Death of Individual. The death or legal declaration of incompetency
of any Obligor who is a natural person, provided, however, the death of any
guarantor shall not constitute an Event of Default hereunder if within sixty
(60) days following such death or determination of legal incompetency, a
substitute guarantor whose creditworthiness and business experience and skills
are comparable to those of the original guarantor and who is otherwise
reasonably acceptable to the Bank, executes a guaranty in favor of the Bank in
form and substance substantially similar to the previous guarantor.


Section 12.             REMEDIES.


Upon the occurrence of an Event of Default, the Bank shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, as a secured party under the UCC or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, the Bank may, at its option upon the occurrence of an Event of
Default, (i) appoint, ex parte, a receiver for the Borrower and/or its
Subsidiaries, (ii) declare its commitments to the Borrower to be terminated and
all Obligations to be immediately due and payable, provided, however, that upon
the occurrence of an Event of Default under Section 11.7, all commitments of the
Bank to the Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of the Bank, and (iii) pursue any other remedies
available at law or in equity. Except as otherwise provided in the Loan
Documents, the Borrower hereby waives any and all presentment, demand, notice of
dishonor, protest, and all other notices and demands in connection with the
enforcement of Bank's rights under the Loan Documents, and hereby consents to,
and waives notice of release, with or without consideration, of the Borrower or
any guarantor of any Collateral. In addition to the foregoing:
 
39

--------------------------------------------------------------------------------



12.1         Possession and Assembly of Collateral. The Bank may, without
notice, demand or legal process of any kind, take possession of any or all of
the Collateral (in addition to Collateral of which the Bank already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may at any time enter into any of the Borrower's
premises where any of the Collateral may be or is supposed to be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of and the Bank shall have the right to
store and conduct a sale of the same in any of the Borrower's premises without
cost to the Bank. At the Bank's request, the Borrower will, at the Borrower's
sole expense, assemble the Collateral and make it available to the Bank at a
place or places to be designated by the Bank which is reasonably convenient to
the Bank and the Borrower.


12.2         Sale of Collateral. The Bank may sell any or all of the Collateral
at public or private sale, upon such terms and conditions as the Bank may deem
proper, and the Bank may purchase any or all of the Collateral at any such sale.
The Borrower acknowledges that the Bank may be unable to effect a public sale of
all or any portion of the Collateral because of certain legal and/or practical
restrictions and provisions which may be applicable to the Collateral and,
therefore, may be compelled to resort to one or more private sales to a
restricted group of offerees and purchasers. The Borrower consents to any such
private sale so made even though at places and upon terms less favorable than if
the Collateral were sold at public sale. The Bank shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Bank may apply the
net proceeds, after deducting all costs, expenses, attorneys' and paralegals'
fees incurred or paid at any time in the collection, protection and sale of the
Collateral and the Obligations, to the payment of any Note and/or any of the
other Obligations, returning the excess proceeds, if any, to the Borrower. The
Borrower shall remain liable for any amount remaining unpaid after such
application, with interest at the Default Rate. Any notification of intended
disposition of the Collateral required by law shall be conclusively deemed
reasonably and properly given if given by the Bank at least ten (10) calendar
days before the date of such disposition. The Borrower hereby confirms, approves
and ratifies all acts and deeds of the Bank relating to the foregoing, and each
part thereof, and expressly waives any and all claims of any nature, kind or
description which it has or may hereafter have against the Bank or its
representatives, by reason of taking, selling or collecting any portion of the
Collateral. The Borrower consents to releases of the Collateral at any time
(including prior to default) and to sales of the Collateral in groups, parcels
or portions, or as an entirety, as the Bank shall deem appropriate. The Borrower
expressly absolves the Bank from any loss or decline in market value of any
Collateral by reason of delay in the enforcement or assertion or non-enforcement
of any rights or remedies under this Agreement.


12.3         Standards for Exercising Remedies. To the extent that applicable
law imposes duties on the Bank to exercise remedies in a commercially reasonable
manner, the Borrower acknowledges and agrees that it is not commercially
unreasonable for the Bank (a) to fail to incur expenses reasonably deemed
significant by the Bank to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
including any warranties of title, (k) to purchase insurance or credit
enhancements to insure the Bank against risks of loss, collection or disposition
of Collateral or to provide to the Bank a guaranteed return from the collection
or disposition of Collateral, or (l) to the extent deemed appropriate by the
Bank, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Bank in the collection or disposition of
any of the Collateral. The Borrower acknowledges that the purpose of this
section is to provide non-exhaustive indications of what actions or omissions by
the Bank would not be commercially unreasonable in the Bank's exercise of
remedies against the Collateral and that other actions or omissions by the Bank
shall not be deemed commercially unreasonable solely on account of not being
indicated in this section. Without limitation upon the foregoing, nothing
contained in this section shall be construed to grant any rights to the Borrower
or to impose any duties on the Bank that would not have been granted or imposed
by this Agreement or by applicable law in the absence of this section.
 
40

--------------------------------------------------------------------------------



12.4         UCC and Offset Rights. The Bank may exercise, from time to time,
any and all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this· Agreement or in any other agreements between any
Obligor and the Bank, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including costs of collection and attorneys' and paralegals' fees,
and in such order of application as the Bank may, from time to time, elect, any
indebtedness of the Bank to any Obligor, however created or arising, including
balances, credits, deposits, accounts or moneys of such Obligor in the
possession, control or custody of, or in transit to the Bank. The Borrower, on
behalf of itself and each Obligor, hereby waives the benefit of any law that
would otherwise restrict or limit the Bank in the exercise of its right, which
is hereby acknowledged, to appropriate at any time hereafter any such
indebtedness owing from the Bank to any Obligor.


12.5         Additional Remedies. The Bank shall have the right and power to:


(a)           instruct the Borrower, at its own expense, to notify any parties
obligated on any of the Collateral, including any account debtors, to make
payment directly to the Bank of any amounts due or to become due thereunder, or
the Bank may directly notify such obligors of the security interest of the Bank,
and/or of the assignment to the Bank of the Collateral and direct such obligors
to make payment to the Bank of any amounts due or to become due with respect
thereto, and thereafter, collect any such amounts due on the Collateral directly
from such Persons obligated thereon;
 
41

--------------------------------------------------------------------------------



(b)           enforce collection of any of the Collateral, including any
Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder;


(c)           take possession or control of any proceeds and products of any of
the Collateral, including the proceeds of insurance thereon;


(d)           extend, renew or modify for one or more periods (whether or not
longer than the original period) any Note, any other of the Obligations, any
obligation of any nature of any other obligor with respect to any Note or any of
the Obligations;


(e)           grant releases, compromises or indulgences with respect to any
Note, any of the Obligations, any extension or renewal of any of the
Obligations, any security therefor, or to any other obligor with respect to any
Note or any of the Obligations;


(f)            transfer the whole or any part of securities which may constitute
Collateral into the name of the Bank or the Bank's nominee without disclosing,
if the Bank so desires, that such securities so transferred are subject to the
security interest of the Bank, and any corporation, association, or any of the
managers or trustees of any trust issuing any of such securities, or any
transfer agent, shall not be bound to inquire, in the event that the Bank or
such nominee makes any further transfer of such securities, or any portion
thereof, as to whether the Bank or such nominee has the right to make such
further transfer, and shall not be liable for transferring the same;


(g)           vote the Collateral;


(h)           make an election with respect to the Collateral under Section 1111
of the Bankruptcy Code or take action under Section 364 or any other section of
the Bankruptcy Code; provided, however, that any such action of the Bank as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of the Borrower hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Bank's rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
the Borrower, any guarantor or other Person liable to the Bank for the
Obligations; and


(i)            at any time, and from time to time, accept additions to,
releases, reductions, exchanges or substitution of the Collateral, without in
any way altering, impairing, diminishing or affecting the provisions of this
Agreement, the Loan Documents, or any of the other Obligations, or the Bank's
rights hereunder, under any Note or under any of the other Obligations.


The Borrower hereby ratifies and confirms whatever the Bank may do with respect
to the Collateral and agrees that the Bank shall not be liable for any error of
judgment or mistakes of fact or law with respect to actions taken in connection
with the Collateral.
 
42

--------------------------------------------------------------------------------



12.6         Attorney-in-Fact. Upon an Event of Default, after expiration of all
applicable cure periods, the Borrower hereby irrevocably makes, constitutes and
appoints the Bank (and any officer of the Bank or any Person designated by the
Bank for that purpose) as the Borrower's true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Borrower's name, place and stead,
with full power of substitution, to (i) take such actions as are permitted in
this Agreement, (ii) execute such financing statements and other documents and
to do such other acts as the Bank may require to perfect and preserve the Bank's
security interest in, and to enforce such interests in the endorsing the
Borrower's name to checks, drafts, instruments and other items of payment, and
proceeds of the Collateral, executing change of address forms with the
postmaster of the United States Post Office serving the address of the Borrower,
changing the address of the Borrower to that of the Bank, opening all envelopes
addressed to the Borrower and applying any payments contained therein to the
Obligations. The Borrower hereby acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable. The Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Agreement.


12.7         No Marshaling. The Bank shall not be required to marshal any
present or future collateral security (including this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order. To the extent that it lawfully may, the Borrower hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of the Bank's rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Borrower hereby irrevocably waives the
benefits of all such laws.


12.8         Application of Proceeds. The Bank will within three (3) Business
Days after receipt of cash or solvent credits from collection of items of
payment, proceeds of Collateral or any other source, apply the whole or any part
thereof against the Obligations secured hereby. The Bank shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon the Borrower. Any proceeds of any disposition by the Bank of all
or any part of the Collateral may be first applied by the Bank to the payment of
expenses incurred by the Bank in connection with the Collateral, including
attorneys' fees and legal expenses as provided for in Section 13 hereof.


12.9         No Waiver. No Event of Default shall be waived by the Bank except
in writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of the Bank to exercise any remedy available
to the Bank in any order. The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity. The Borrower agrees
that in the event that the Borrower fails to perform, observe or discharge any
of its Obligations or liabilities under this Agreement or any other agreements
with the Bank, no remedy of law will provide adequate relief to the Bank, and
further agrees that the Bank shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
 
43

--------------------------------------------------------------------------------



Section 13.             MISCELLANEOUS.


13.1         Obligations Absolute. None of the following shall affect the
Obligations of the Borrower to the Bank under this Agreement or the Bank's
rights with respect to the Collateral:


(a)           acceptance or retention by the Bank of other property or any
interest in property as security for the Obligations;


(b)           release by the Bank of the Borrower or any guarantor or all or any
part of the Collateral or any party liable with respect to the Obligations;


(c)           release, extension, renewal, modification or substitution by the
Bank of any Note, or any note evidencing any of the Obligations, or the
compromise of the liability of any guarantor of the Obligations; or


(d)           failure of the Bank to resort to any other security or to pursue
the Borrower or any other obligor liable for any of the Obligations before
resorting to remedies against the Collateral.


13.2         Entire Agreement. This Agreement and the other Loan Documents (i)
are valid, binding and enforceable against the Borrower and the Bank in
accordance with their respective provisions and no conditions exist as to their
legal effectiveness; (ii) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of the Borrower and the Bank. No promises, either
expressed or implied, exist between the Borrower and the Bank, unless contained
herein or therein. This Agreement, together with the other Loan Documents,
supersedes all negotiations, representations, warranties, commitments, term
sheets, discussions, negotiations, offers or contracts (of any kind or nature,
whether oral or written) prior to or contemporaneous with the execution hereof
with respect to any matter, directly or indirectly related to the terms of this
Agreement and the other Loan Documents. This Agreement and the other Loan
Documents are the result of negotiations among the Bank, the Borrower and the
other parties thereto, and have been reviewed (or have had the opportunity to be
reviewed) by counsel to all such parties, and are the products of all parties.
Accordingly, this Agreement and the other Loan Documents shall not be construed
more strictly against the Bank merely because of the Bank's involvement in their
preparation.


13.3         Amendments; Waivers. No delay on the part of the Bank in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by the Bank of any right, power or remedy
preclude other or further exercise thereof, or the exercise of any other right,
power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the other Loan Documents shall in
any event be effective unless the same shall be in writing and acknowledged by
the Bank, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.


13.4         WAIVER OF DEFENSES. THE BORROWER, ON BEHALF OF ITSELF AND ANY
GUARANTOR OF ANY OF THE OBLIGATIONS, WAIVES TO THE EXTENT PERMITTED BY LAW EVERY
PRESENT AND FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE
BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY THE BANK IN
ENFORCING THIS AGREEMENT. PROVIDED THE BANK ACTS IN GOOD FAITH, THE BORROWER
RATIFIES AND CONFIRMS WHATEVER THE BANK MAY DO PURSUANT TO THE TERMS OF THIS
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY
FINANCIAL ACCOMMODATION TO THE BORROWER.
 
44

--------------------------------------------------------------------------------



13.5         FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF COLORADO OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF COLORADO; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF COLORADO AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF COLORADO FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF COLORADO. THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAlVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


13.6         WAIVER OF JURY TRIAL. THE BANK AND THE BORROWER, AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT,
ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL,
OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND THE BORROWER ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.


13.7         Assignability. The Bank may at any time assign the Bank's rights in
this Agreement, the other Loan Documents, the Obligations, or any part thereof
and transfer the Bank's rights in any or all of the Collateral, and the Bank
thereafter shall be relieved from all liability with respect to such Collateral.
In addition, the Bank may at any time sell one or more participations in the
Loans. The Borrower may not sell or assign this Agreement, or any other
agreement with the Bank or any portion thereof, either voluntarily or by
operation of law, without the prior written consent of the Bank. This Agreement
shall be binding upon the Bank and the Borrower and their respective legal
representatives and successors. All references herein to the Borrower shall be
deemed to include any successors, whether immediate or remote. In the case of a
joint venture or partnership, the term "Borrower" shall be deemed to include all
joint venturers or partners thereof, who shall be jointly and severally liable
hereunder.
 
45

--------------------------------------------------------------------------------



13.8         Confirmations. The Borrower and the Bank agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loans then outstanding
under such Note.


13.9         Confidentiality. The Bank agrees to use commercially reasonable
efforts (equivalent to the efforts the Bank applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to it by the Borrower, including all information
designated as confidential, except that the Bank may disclose such information
(a) to Persons employed or engaged by the Bank in evaluating, approving,
structuring or administering the Loans; (b) to any assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 13.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by the Bank to be
compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of the Bank's counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any litigation to which the Bank is a party; (f) to any
nationally recognized rating agency that requires access to information about
the Bank's investment portfolio in connection with ratings issued with respect
to the Bank; (g) to any Affiliate of the Bank who may provide Bank Products to
the Borrower or any Subsidiary, or (h) that has ceased to be confidential
through no fault of the Bank.


13.10       Binding Effect. This Agreement shall become effective upon execution
by the Borrower and the Bank. If this Agreement is not dated or contains any
blanks when executed by the Borrower, the Bank is hereby authorized, without
notice to the Borrower, to date this Agreement as of the date when it was
executed by the Borrower, and to complete any such blanks according to the terms
upon which this Agreement is executed.


13.11       Governing Law. This Agreement, the Loan Documents and any Note shall
be delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Colorado (but giving effect to
federal laws applicable to national banks) applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.


13.12       Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.


13.13       Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of any Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrower has
fulfilled all of its Obligations to the Bank, and the Bank has been indefeasibly
paid in full in cash. The Bank, in extending financial accommodations to the
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.
 
46

--------------------------------------------------------------------------------



13.14       Extensions of Bank's Commitment. This Agreement shall secure and
govern the terms of (i) any extensions or renewals of the Bank's commitment
hereunder, and (ii) any replacement note executed by the Borrower and accepted
by the Bank in its sole and absolute discretion in substitution for any Note.


13.15       Time of Essence. Time is of the essence in making payments of all
amounts due the Bank under this Agreement and in the performance and observance
by the Borrower of each covenant, agreement, provision and term of this
Agreement.


13.16       Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by the Bank shall deemed to be
originals thereof.


13.17       Notices. Except as otherwise provided herein, the Borrower waives
all notices and demands in connection with the enforcement of the Bank's rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:



If to Borrower: Birner Dental Management Services, Inc.

1777 South Harrison Street, Suite 1400
Denver, Colorado 80210
Attention: Chief Financial Officer



Copy to: Faegre Baker Daniels LLP

1700 Lincoln Street, Suite 3200
Denver, Colorado 80203
Attention: Douglas R. Wright



If to Bank: Guaranty Bank and Trust Company

1331 17th Street
Denver, Colorado 80202
Attention: Clint R. Crews



Copy to: Foster Graham Milstein & Calisher, LLP

360 South Garfield Street, Suite 600
Denver, Colorado 80209
Attention: Mark F. Bell
 
47

--------------------------------------------------------------------------------



or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post' office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.


13.18       Release of Claims Against Bank. In consideration of the Bank making
the Loans, the Borrower and all other Obligors do each hereby release and
discharge the Bank of and from any and all claims, harm, injury, and damage of
any and every kind, known or unknown, legal or equitable, which any Obligor may
have against the Bank from the date of their respective first contact with the
Bank until the date of this Loan Agreement, including any claim arising from any
reports (environmental reports, surveys, appraisals, etc.) prepared by any
parties hired or recommended by the Bank. The Borrower and all other Obligors
confirm to Bank that they have reviewed the effect of this release with
competent legal counsel of their choice, or have been afforded the opportunity
to do so, prior to execution of this Agreement and the Loan Documents and do
each acknowledge and agree that the Bank is relying upon this release in
extending the Loans to the Borrower.


13.19       Costs, Fees and Expenses. The Borrower shall pay or reimburse the
Bank for all reasonable costs, fees and expenses incurred by the Bank or for
which the Bank becomes obligated in connection with the negotiation,
preparation, consummation, collection of the Obligations or enforcement of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), or during any
workout, restructuring or negotiations in respect thereof, including reasonable
consultants' fees and attorneys' fees and time charges of counsel to the Bank,
which shall also include attorneys' fees and time charges of attorneys who may
be employees of the Bank or any Affiliate of the Bank, plus costs and expenses
of such attorneys or of the Bank; search fees, costs and expenses; and all taxes
payable in connection with this Agreement or the other Loan Documents, whether
or not the transaction contemplated hereby shall be consummated. In furtherance
of the foregoing, the Borrower shall pay any and all stamp and other taxes, UCC
search fees, filing fees and other costs and expenses in connection with the
execution and delivery of this Agreement, any Note and the other Loan Documents
to be delivered hereunder, and agrees to save and hold the Bank harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such costs and expenses. That portion of the
Obligations consisting of costs, expenses or advances to be reimbursed by the
Borrower to the Bank pursuant to this Agreement or the other Loan Documents
which are not paid on or prior to the date hereof shall be payable by the
Borrower to the Bank on demand. If at any time or times hereafter the Bank: (a)
employs counsel for advice or other representation (i) with respect to this
Agreement or the other Loan Documents, (ii) to represent the Bank in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by the Bank, the
Borrower, or any other Person) in any way or respect relating to this Agreement,
the other Loan Documents or the Borrower's business or affairs, or (iii) to
enforce any rights of the Bank against the Borrower or any other Person that may
be obligated to the Bank by virtue of this Agreement or the other Loan
Documents; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of the Bank's rights or remedies under the Agreement or the other Loan
Documents, the costs and expenses incurred by the Bank in any manner or way with
respect to the foregoing, shall be part of the Obligations, payable by the
Borrower to the Bank on demand.
 
48

--------------------------------------------------------------------------------



13.20       Indemnification. The Borrower agrees to defend (with counsel
satisfactory to the Bank), protect, indemnify, exonerate and hold harmless each
Indemnified Party from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
distributions of any kind or nature (including the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto, which shall also
include, without limitation, reasonable attorneys' fees and time charges of
attorneys who may be employees of any Indemnified Party), which may be imposed
on, incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including securities laws, Environmental Laws, commercial laws
and regulations, under common law or in equity, or based on contract or
otherwise) in any manner relating to or arising out of this Agreement or any of
the Loan Documents, or any act, event or transaction related or attendant
thereto, the preparation, execution and delivery of this Agreement and the Loan
Documents, including the making or issuance and management of the Loans, the use
or intended use of the proceeds of the Loans, the enforcement of the Bank's
rights and remedies under this Agreement, the Loan Documents, any Note, any
other instruments and documents delivered hereunder, or under any other
agreement between the Borrower and the Bank; provided, however, that the
Borrower shall not have any obligations hereunder to any Indemnified Party with
respect to matters determined by a court of competent jurisdiction by final and
nonappealable judgment to have been caused by or resulting from the willful
misconduct or gross negligence of such Indemnified Party. To the extent that the
undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower shall
satisfy such undertaking to the maximum extent permitted by applicable law. Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and failing prompt
payment, together with interest thereon at the Default Rate from the date
incurred by each Indemnified Party until paid by the Borrower, shall be added to
the Obligations of the Borrower and be secured by the Collateral. The provisions
of this Section shall survive the satisfaction and payment of the other
Obligations and the termination of this Agreement.


13.21       Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Obligor or the transfer to the Bank of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors' rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a "Voidable Transfer"), and if the Bank is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Bank is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys' fees of the
Bank, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.


13.22       Customer Identification - USA Patriot Act Notice. The Bank hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the "Act"), and
the Bank's policies and practices, the Bank is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Bank to identify the Borrower in accordance with
the Act.
 
49

--------------------------------------------------------------------------------



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURES TO FOLLOW]
 
50

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower and the Bank have executed this Loan and
Security Agreement as of the date first above written.



 
BIRNER DENTAL MANAGEMENT SERVICES, INC., a Colorado corporation 
         
By
/s/ Dennis N. Genty
     
Dennis Genty, Chief Financial Officer
           
GUARANTY BANK AND TRUST COMPANY, a Colorado bank
         
By
/s/ Clint R. Crews
     
Clint R. Crews, Senior Vice President
 

 
51

--------------------------------------------------------------------------------



Schedule 7.9


None
 
Schedule 7.9, Page 1

--------------------------------------------------------------------------------



Schedule 7.22


A separate deposit account with Wells Fargo Bank, N.A., for each Managed P.C.,
and six lockbox accounts, also at Wells Fargo Bank, N.A.. These accounts are
used for deposit of insurance checks, electronic funds transfers and credit card
receipts.
 
Schedule 7.22, Page 1

--------------------------------------------------------------------------------



Schedule 9.1


None
 
Schedule 9.1, Page 1
 

--------------------------------------------------------------------------------